--------------------------------------------------------------------------------


                                                            Exhibit 10.1
INDUSTRIAL NET
LEASE AGREEMENT
 
THIS LEASE is executed this 16th day of April, 2010, by and between JEFFERSON
MILL
 
PROJECT I LLC, a Georgia limited liability company ("Landlord"), and SYX
DISTRIBUTION INC. ("Tenant").
 
WITNESSETH:
 
ARTICLE 1 - LEASE OF PREMISES
Section 1.01. Basic Lease Provisions and Definitions. Certain fundamental terms
of the Lease and definitions used in the Lease are set forth below for
convenience of reference and are hereafter referred to as the "Basic Lease
Provisions". Other provisions of the Lease shall prevail over the Basic Lease
Provisions in the event of any inconsistency.
 
A.  
Leased Premises: Shown outlined and more particularly described on Exhibit "A"
attached hereto and incorporated herein (the "Site Plan"). The purpose of the
Site Plan attached is to show the general configuration of the Park (as defined
below) and the approximate location of the Building (as defined below),
exclusive parking areas, and the Leased Premises. The address of the Leased
Premises is 235 Hog Mountain Road, Jefferson, Georgia.

 
B.  
Building: "Building" shall mean the building structure located or to be
constructed on the Leased

 
 
Premises as shown on the Site Plan.

 
C.  
Park: "Park" shall mean that certain industrial park known as Jefferson Mill
Industrial Park, which includes, without limitation, the Building and the Leased
Premises, and is shown on the Site Plan attached hereto as Exhibit "A-1" and is,
by this reference, incorporated herein.

 
D.  
Rentable Area: 459,134 square feet. Landlord used commercially reasonable
standards, consistently applied, in determining the Rentable Area. Landlord's
determination of Rentable Area shall conclusively be deemed correct for all
purposes hereunder.

 
E.  
Tenant's Proportionate Share: 100%

 
F.  
Base Rent: "Base Rent" shall consist of the base building rent, established in
Lease Year 1 as $3.35 per square foot of Rentable Area for base building rent
and increased annually (at 1.5% per annum, for the first 10 Lease Years, and
2.0% per annum, for the next 10 Lease Years), with specific amounts of Base Rent
due from Tenant, as follows:

 
Lease Year
Per Square Foot
Annual Rent
Monthly Installment
Months 1-8
$0
$0
$0
Months 9-12
$3.35
 
$128,174.91
2
$3.40
$1,561,055.60
$130,087.97
3
$3.45
$1,584,587.94
$132,049.00
4
$3.50
$1,608,356.76
$134,029.73
5
$3.56
$1,642,482.11
$136,040.18
6
$3.61
$1,656,969.34
$138,078.28


 
 

--------------------------------------------------------------------------------

 

7
            $3.66
                   $1,681,823.88
          $140,151.99
8
            $3.72
                   $1,707,051.24
          $142,254.27
9
            $3.77
                   $1,732,657.01
          $144,388.09
10
            $3.85
                   $1,767,310.15
          $147,275.85
11
            $3.93
                   $1,802,656.35
          $150,221.37
12
            $4.00
                   $1,838,709.48
          $153,225.79
13
            $4.08
                   $1,874,483.67
          $156,206.98
14
            $4.17
                   $1,912,993.34
          $159,416.12
15
            $4.25
                   $1,951,253.21
          $162,604.44
16
            $4.33
                   $1,990,278.27
          $165,856.53
17
            $4.42
                   $2,030,083.84
          $169,173.66
18
            $4.51
                   $2,070,685.51
          $172,557.13
19
            $4.60
                   $2,112,099.22
          $176,008.27
20
            $4.69
                   $2,154,341.21 
          $179,528.44



 
 
G.  
Additional Rent: "Additional Rent" shall mean all items set forth in Section
3.02 below together with any other items due and payable hereunder, whether or
not designated as "Additional Rent" herein.

 
H.  
Rent: "Rent" may be used sometimes herein to refer to Base Rent and Additional
Rent, collectively.

 
Tenant's Annual Estimated Share of Taxes: $165,288.00 (360 per square foot of
Rentable Area of the Leased Premises, per annum.)
 
Tenant's Annual Estimated Share of Insurance: None (See Article 9)
 


K.            Lease Term: Twenty (20) years
Commencement Date: "Commencement Date" shall be on day that Landlord delivers
Premises to Tenant with Landlord's Work (as defined in Section 2.02 below) (as
Section 2.02 below).
Security Deposit: $ -0-
N.            Rent Deposit: $128,174.91
0.            Guarantor(s): Systemax Inc.
the Leased defined in



 
 
P.  
Guaranty: The form of Guaranty of Lease attached hereto as Exhibit "G", and by
this reference incorporated herein, which Tenant shall cause to be duly executed
by Guarantor and delivered with this Lease.

 
Q.  
Broker(s): Cushman & Wakefield of Georgia, Inc. and Weeks-Robinson Properties,
Inc.

 
 
R. Permitted Use: General office, warehousing, distributing, storage, retail
sales, and any other use permitted by local zoning regulations and building
codes, and no other purpose whatsoever, except as agreed upon in writing by
Landlord.


 
 

--------------------------------------------------------------------------------

 



 
S.  
Default Rate: "Default Rate" shall mean the lesser of (i) the maximum amount of
interest permitted by law, or (ii) the greater of (x) the prime rate as reported
in the Wall Street Journal plus six percent (6%) per annum, or (y) twelve
percent (12%) per annum.

 
T.  
Address for notices:

 
 
Landlord:
c/o Cousins Properties Incorporated

 
 
191 Peachtree Street

Suite 3600
Atlanta, GA 30303-1740
Attention: Corporate Secretary
 
With a copy to:
 
Weeks-Robinson Properties Inc. 3350 Riverwood Parkway
Suite 700
Atlanta, GA 30339
Attn: Forrest Robinson
 
Tenant: SYX Distribution Inc.
7795 West Flagler Street Miami, Fla.
Attn: Gil Fiorentino
 
With a copy to:
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, NY 11050 Attention: General Counsel
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, NY 11050 Attention: Chief Financial Officer
 
Farrell Fritz, P.C.
1320 RXR. Plaza
Uniondale, NY 11556-1320 Attn: Peter L. Curry, Esq.
 
 


Address for rental and other payments:
Exhibits attached hereto:
Exhibit "A": Exhibit "A-1": Exhibit "B":
Leased Premises Park Site Plan Scope of Work


 
 

--------------------------------------------------------------------------------

 

Exhibit "B-1": Exhibit "B-1A" Exhibit "B-2": Exhibit "C": Exhibit "D": Exhibit
"E": Exhibit "F":
 
Exhibit "G": Exhibit "II": Exhibit "I":


Work Not Funded by Allowance Clearing Limits
Approved Plans
Commencement Date Certificate Cousins Parcel
Intentionally Omitted
Subordination, Non-Disturbance and Attornment Agreement
Form of Guaranty of Lease
Schedule of Critical Dates
Parcel Restriction Agreement


 
Section 1.02. Leased Premises. Landlord hereby leases to Tenant and Tenant
leases from Landlord, under the terms and conditions herein, the Leased
Premises, together with the nonexclusive right to use all common areas, if any,
located from time to time in the Park. This Lease creates a usufruct not subject
to levy and sale and no estate in or with respect to the Leased Premises or any
portion thereof is granted or conveyed hereby.
 
Section 1.03. Covenants, Conditions and Restrictions. Landlord shall cause the
Leased Premises to be withdrawn from the coverage of those certain Covenants,
Conditions and Restrictions recorded in Deed Book 50W, Page 775, Jackson County,
Georgia real estate records ("CCR's") within three (3) business days after the
execution of this Lease Agreement.
 
ARTICLE 2 - TERM AND POSSESSION
 
Section 2.01. Term. The Lease Tenn shall be for the period of time and shall
commence on the Commencement Date described in the Basic Lease Provisions. Upon
receipt of request from Landlord, Tenant shall execute the Commencement Date
Certificate attached hereto as Exhibit "C", acknowledging, among other matters,
(i) the Commencement Date of this Lease, (ii) the Expiration Date of this Lease,
and (iii) that Tenant has accepted the Leased Premises as of the Commencement
Date.
 
Section 2.02. Construction of Leased Premises. (a) Landlord agrees to obtain all
necessary permits and approvals for construction, and to construct the Leased
Premises in accordance with the scope of work, and Tenant's Request For
Proposals, General Specifications, Outline Specifications and Typical Drawings
attached in Exhibit "B" (the "Scope of Work") and plans and construction
contract approved by Tenant. Once approved by the parties, such plans shall be
referred to herein as the "Approved Plans." The Approved Plans shall be attached
or referenced in Exhibit "B-2" attached hereto and incorporated herein. The work
set forth on the Scope of Work and Approved Plans may sometimes be referred to
herein as "Landlord's Work." Landlord shall deliver the Leased Premises to
Tenant upon Substantial Completion of Landlord's Work. Landlord shall use its
commercially reasonable efforts to deliver all areas of the warehouse other than
the mezzanine and premises beneath the mezzanine by May, 7, 2010, the mezzanine
area by June 8, 2010, the office and retail space by July 22, 2010 (each such
date being herein referred to as an "Interim Construction Date"), and the
remainder of the Leased Premises to Tenant on or before August 1, 2010 (the
final delivery of all of the Leased Premises being referred to as the "Delivery
Date"). Subject to any delay caused by, through or under Tenant and any delays
caused by or arising out of the matters or items described under Section 8.01
and 16.03 of this Lease (collectively, a "Delay"), and predicated on adherence
by Tenant to the schedule set forth on Exhibit "H", attached hereto and by this
reference incorporated herein, if Landlord does not deliver the portions of the
Leased Premises described above by the applicable Interim Construction Date, and
Landlord does not cure such

 



 
 

--------------------------------------------------------------------------------

 



 
failure within ten (10) days after the applicable Interim Construction Date
specified for the portion of the Leased Premises set forth above, or if Landlord
does not deliver possession of the Leased Premises to Tenant on or before August
1, 2010, Tenant shall receive (2) days of free Base Rent for each day after the
applicable Interim Construction Date or Delivery Date (as any such date is
extended by any days of Delay), until the applicable portion of the Leased
Premises (or all of the Leased Premises, as applicable) are so delivered by
Landlord. For example, if Landlord does not deliver the mezzanine area to Tenant
until June 15, 2010, then there shall be no additional free Base Rent granted,
but if Landlord does not deliver the mezzanine area to Tenant until June 20,
2010, then Tenant shall be entitled to an additional twenty-four (24) days of
free Base Rent.
 
(b) Subject to any Delay, and predicated on adherence by Tenant to the schedule
set forth on Exhibit "H'', if Landlord does not deliver possession of the Leased
Premises to Tenant Substantially Completed on or before September 1, 2010 (as
such date is extended by any days of Delay), Tenant may elect to cancel and
terminate this Lease by giving written notice to Landlord within ten (10) days
thereafter, unless Landlord, within said ten (10) day period, so delivers such
Leased Premises to Tenant. If Tenant gives such notice and Landlord does not
deliver the Leased Premises within ten (10) days thereafter, this Lease shall be
canceled and terminated, and neither Landlord nor Tenant shall have any further
obligations to the other, excepting only those obligations which have accrued
prior to or which expressly survive termination of this Lease. If Tenant does
not timely give such notice, Tenant's right to cancel and terminate this Lease
shall expire and the Lease Term shall commence upon the delivery of possession
of the Leased Premises to Tenant. Landlord and Tenant agree, at the time the
Leased Premises are delivered to Tenant, to execute the Commencement Date
Certificate referenced in Section 2.01 above setting forth the date the Leased
Premises are actually delivered to Tenant. In the event of any dispute
concerning work performed or required to be performed in the Premises by
Landlord, the matter in dispute shall be submitted to Landlord's architect for
determination and his certificate with respect thereto shall be conclusively
binding on Landlord and Tenant.
 
(c) Landlord has determined that the construction of interior areas of the
Building as set forth in the Scope of Work shown on Exhibit "B" and Approved
Plans shall be $5,069,000.00 (the "Cost of Interior Construction"). The Cost of
Interior Construction is to be utilized for the "hard" costs of construction,
and shall not include the overhead or any profit for Landlord, overtime costs
and expenses of the contractor, site conditions, or the design costs and
engineering fees and permit fees. If Tenant makes or requests: (i) changes in
the Scope of the Work; (ii) consent to any Approved Plans which reflect
differences from the Scope of the Work; or (iii) changes in the work being done
under such Approved Plans after approval of the Approval Plans, any of which
increase the Cost of Interior Construction or which would delay Substantial
Completion, then any such requests or matters shall be subject to Landlord's
prior consent, such consent of Landlord not to be unreasonably withheld,
conditioned or delayed and, in any event, all increased Costs of interior
Construction associated with such changes shall be paid for by Tenant, prior to
such changes being incorporated or effectuated. The cost of certain of the work
Landlord is performing, as shown on Exhibit "B-1",  by this reference
incorporated herein, is not being funded from the Cost of Interior Construction,
and is being done at Landlord's cost and expense prior to the Commencement Date.
If the foregoing is completed for a cost which is less than the Cost of Interior
Construction, any remaining sums shall be applied to reduce the next-ensuing
installments of Base Rent.
 
(d) Tenant shall have the right of early occupancy of warehouse, mezzanine,
office and retail areas of the Leased Premises, subject to (a) full execution of
this Lease, (b) Landlord's receipt of the initial monthly installment of Base
Rent, (c) Landlord's and Tenant's receipt of any necessary governmental permits,
approvals, or consents, and (d) all of the terms and conditions of this Lease,
with the exception of the payment of Rent. Such early occupancy shall be for the
sole purpose of preparing the

 
 

--------------------------------------------------------------------------------

 



 
Leased Premises for Tenant's use, including the installation of equipment and
racking, and storage of Tenant's products. During such period, Tenant shall
assume all risk of loss to Tenant's equipment, products, and other personal
property. Tenant's occupancy during this period shall not interfere with
construction of Landlord's Work by Landlord's contractor, and Tenant shall
coordinate its preparation activities with Landlord's contractor to minimize any
such interference.
 
(e) At the time Tenant takes possession of each of the areas of the Leased
Premises for the operation of Tenant's business, the parties shall draw up a
list of minor finishing operations which do not materially interfere with
Tenant's operations ("Punch List Items"). All Punch List Items shall be
completed within thirty (30) days of "Substantial Completion", or as soon
thereafter as reasonably practical.
 
(f) For the purposes of this Lease, Substantial Completion shall mean the
completion of all elements of the Leased Premises, in substantial compliance
with the Scope of Work and Approved Plans, as evidenced by an architect's
certificate of substantial completion, and the issuance of a certificate of
occupancy, temporary or otherwise, permitting the lawful entry into and
occupancy of the Leased Premises.
 
Section 2.03. Surrender of the Leased Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall immediately surrender the Leased
Premises to Landlord in broom-clean condition and in good condition and repair,
subject to reasonable wear and tear. Prior to the expiration of the Lease Term
or within ten (10) days following the earlier termination of this Lease, Tenant
shall also remove its personal property and trade fixtures, promptly repair any
damage caused by such removal, and restore the Leased Premises to the condition
existing prior to the installation of such items. At the time that Tenant
surrenders the Leased Premises to Landlord, all systems serving the Leased
Premises, including, without limitation, electrical, plumbing, heating,
ventilation and air conditioning, shall be in good working order, subject to
reasonable wear and tear. Notwithstanding the foregoing, Landlord acknowledges
and agrees that Tenant's racking will be anchored to the concrete slab of the
Building and that, upon Tenant vacating the Leased Premises, these anchors will
be cut flush with the slab and neither removed nor filled. If Tenant fails to
perform any of the obligations set forth in this Section 2.03, Landlord may
cause all of said property to be removed and restore the Leased Premises to its
required condition and Tenant hereby agrees to pay all the costs and expenses
incurred by Landlord in connection therewith immediately upon demand therefor.
All Tenant property which is not removed within ten (10) days following the
expiration or earlier termination of the Lease Tenn shall be conclusively deemed
to have been abandoned by Tenant, and Landlord shall be entitled to dispose of
such property at Tenant's cost without thereby incurring any liability to
Tenant. The provisions of this section shall survive the expiration or other
termination of this Lease.
 
Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall become a
tenant from month to month at one hundred twenty five (125%) percent of the
monthly Base Rent in effect at the end of the then applicable Lease Term for the
first three (3) months of any such holdover, and then one hundred fifty percent
(150%) of the monthly Base Rent in effect at the end of the then applicable
Lease Term, thereafter, and otherwise upon the terms, covenants and conditions
herein specified, so far as applicable. Acceptance by Landlord of rent in such
event shall not result in a renewal of this Lease, and Tenant shall vacate and
surrender the Leased Premises to Landlord upon Tenant being given thirty (30)
days' prior written notice from Landlord to vacate whether or not said notice is
given on the rent paying date. This Section 2.04 shall in no way constitute the
consent by Landlord to any holding over by Tenant upon the expiration or earlier
termination of this Lease, nor limit Landlord's remedies in such event.

 



 
 

--------------------------------------------------------------------------------

 



 
Section 2.05 Option(s) to Extend Lease Term. (a) Landlord hereby grants to
Tenant three (3) options (the "Options") to extend the Lease Term for additional
term(s) of either ten (10) years or twenty (20) years (the "Extension(s)"), on
the same terms and conditions as set forth in this Lease, but at an increased
Base Rent as set forth below and without any additional Option(s) other than
those granted in this Section 2.05, and except that the obligations of Landlord
set forth in Section 7.02 of this Lease shall not be applicable and shall not be
in force for any Extensions. Each Option shall be exercised only by written
notice delivered to Landlord not less than three hundred sixty five (365) days
before the expiration of the initial Lease Term or the preceding Extension of
the Lease Term, respectively, which notice shall also state the duration of the
subject Extension. If Tenant fails to deliver Landlord written notice of the
exercise of an Option within the prescribed time period, such Option and any
succeeding Options shall lapse, and there shall be no further right to extend
the Lease Term. Each Option shall be exercisable by Tenant on the express
conditions that at the time of the exercise, and at all times thereafter and
prior to the commencement of such Extension, Tenant shall not be in default
under any of the provisions of this Lease beyond the expiration of any
applicable notice and/or cure periods. Following Tenant's timely and valid
exercise of an Option, Landlord shall prepare and Tenant shall execute and
deliver to Landlord an amendment to this Lease confirming the term of the
Extension and the amount of Base Rent payable by Tenant during such Extension.
Time is of the essence with respect to Tenant's exercise of the Option(s)
granted in this Section 2.05.
 
(b) The Base Rent during each of any first, second and third Extension shall be
ninety five (95%) percent of the fair rental value of the Leased Premises on the
date that Tenant shall exercise such option. For the purposes of such
calculation, the term "fair rental value" shall mean the price that a ready and
willing tenant would pay, as of the applicable expiration date, as a monthly
Base Rent to a ready and willing landlord of property comparable to the Lease
Premises if such property were exposed for lease on the open market for a
reasonable period of time and taking into account all of the purposes for which
such property may be used, and that the Landlord shall have no further
obligations under Section 7.02 of this Lease. The Base Rent for each of these
Extensions shall increase by seven & one-half (7.5%) percent on each of the
fifth and, if applicable, tenth and fifteenth anniversaries of the Commencement
Date of such Extension. In the event that Landlord and Tenant cannot agree on
the fair rental value within sixty (60) days of Tenant's exercise of the subject
option, the fair rental value shall be determined by an arbitration, using a
broker (as provided below.)
 
(c) (i) If Landlord and Tenant are not able to agree upon the fair rental value
of the Leased Premises within the prescribed time period, then not later than
ten (10) days thereafter, each party shall appoint a broker qualified under the
terms of this Lease and notify the other party of such appointment, identifying
the appointee. Each party hereto agrees to select as its respective appointee a
licensed real estate broker, who is an individual of substantial experience with
respect to industrial building ownership, management and marketing in the
Jackson County, Georgia industrial market, which person shall have at least five
(5) years experience in sales and leasing of industrial real property and who
shall not be regularly employed or have been retained during the last two (2)
years as a broker by the party selecting such person. Neither party may consult
directly or indirectly with any broker regarding the fair rental value prior to
appointment, or after appointment, outside the presence of the other party. The
arbitration shall be conducted in Atlanta, Georgia, under the provisions of the
commercial arbitration rules of the American Arbitration Association and the
applicable Laws of the State of Georgia governing the arbitrator.
 
(2) Not later than ten (10) days after both brokers are appointed, each party
shall separately, but simultaneously, submit in a sealed envelope to each broker
their separate suggested fair rental value and shall provide a copy of such
submission to the other party. After reviewing such

 
 

--------------------------------------------------------------------------------

 



 
submissions, the two (2) selected brokers shall determine whether Landlord's or
Tenant's estimate of the fair rental value is closer to the actual fair rental
value for the Premises. If both brokers agree that one of said declared
estimates is closer to the actual fair rental value, they shall declare that
estimate to be the fair rental value, and their decision shall be final and
binding upon the parties.
 
(3) If the two selected brokers are unable to agree on the fair rental value
within thirty (30) days after receipt of Landlord's and Tenant's submitted
estimates, then the brokers shall inform the parties. Unless the parties shall
both otherwise then direct, said brokers shall select a third broker qualified
under the terms of this Article, not later than ten (10) days after the
expiration of said thirty (30) day period. If no broker is selected within such
ten (10) day period, either party may immediately petition a court with
appropriate jurisdiction to appoint such third broker. The third broker shall
have the qualifications and restrictions set forth above, and shall conduct an
arbitration pursuant to the commercial arbitration rules of the American
Arbitration Association. The third broker's decision shall be final and binding
as to which estimate (as between Landlord's and Tenant's) of the fair rental
value is closer to the actual fair rental value, and shall select such rate as
the fair rental value. Such third broker shall make a decision not later than
thirty (30) days after appointment.
 
(4) Each party shall be responsible for the costs, charges and/or fees of its
respective broker, and the parties shall share equally in the costs, charges
and/or fees of the third arbitrator.
 
Section 2.06 Expansion Option. (a) At all times during the Lease Term, so long
as no Default on the part of Tenant then exists, Tenant shall have the option to
construct a maximum of an additional 150,000 square foot expansion to the Leased
Premises (the "Expansion Space".) The Expansion Space shall be located at a
location as reasonably required by Tenant and otherwise complying with all
applicable municipal requirements. Tenant shall deliver to Landlord preliminary
plans and specifications for the Expansion Space together with Tenant's notice
of the exercise of the Expansion Option. In the event that the Expansion Space
shall be a free-standing building, Landlord shall have no obligation to provide
a bid to construct same. In the event that the Expansion Space shall be attached
to the Building, Landlord shall be obligated to issue a proposal to construct
same at a bid price which shall be competitive to other similar institutional
quality industrial construction projects in the Jackson County, Georgia area,
with such proposal to include a lease term and the costs to provide the
Expansion Space as requested by Tenant. Tenant, at its option, may accept
Landlord's bid or contract with a third party to construct the Expansion Space.
In the event that Tenant accepts Landlord's bid, the Lease shall be amended to
reflect all relevant and appropriate terms and conditions prior to any work on
the Expansion Space being performed or commenced, and the Lease Term for all of
the Leased Premises shall be extended so that it expires ten (10) years after
the date Base Rent is first due for the Expansion Space (which shall have the
same ten (10) year Lease Term). The Base Rent for the Expansion Space shall
reflect current market conditions, and the Lease amendment shall reflect such
other relevant terms and conditions as are specified in Landlord's proposal and
agreed upon by Landlord and Tenant. This extension associated with Expansion
Space shall not be one of the Extensions provided to Tenant under Section 2.05,
and Base Rent due from Tenant for the Leased Premises leased originally
hereunder shall increase by two percent (2%) per annum for the period that the
Lease Term is extended under this Section 2.06, on each anniversary of the
Commencement Date. In the event that Landlord does not construct the Expansion
Space and expends no funds in connection with the Expansion Space, no additional
Base Rent shall be due Landlord as a consequence of such construction.
 
(b) The Expansion Option shall be exercised only by written notice delivered to
Landlord. The Expansion Option shall be exercisable by Tenant on the express
conditions that at the time of the exercise, Tenant shall not be in default
under any of the provisions of this Lease beyond the

 



 
 

--------------------------------------------------------------------------------

 



 
expiration of any applicable notice and/or cure periods. If Landlord is
performing the work necessary to complete the Expansion Space, following
Substantial Completion and delivery of the Expansion Space to Tenant, Landlord
shall prepare and Tenant shall execute and deliver to Landlord an amendment to
this Lease confirming any new terms and conditions of this Lease.
 
(c) If Tenant does not elect to use Landlord for the construction of the
Expansion Space, then (i) any such Expansion Space shall be constructed in
accordance with all applicable laws, ordinances and codes; (ii) Landlord shall
have no repair, up-keep or maintenance obligations whatsoever with respect to
such Expansion Space; and (iii) such Expansion Space shall be subject to
Landlord's consent, such consent not to be unreasonably withheld conditioned or
delayed, as to the following matters: (1) both the initial plans and
specifications for the Expansion Space, and the final construction drawings for
the Expansion Space (solely for the purpose of Landlord confirming compliance
with all applicable laws, ordinances and codes and the structural elements of
the proposed Expansion Space, but expressly excluding rights to comment upon or
deny consent for aesthetic or design issues or elements); (2) if the Expansion
Space is to connect to the Leased Premises, the structural plans for the Leased
Premises after such connection (and in connection therewith, Tenant shall
deliver to Landlord an opinion from a structural engineer that there shall be no
impairment of the structure of the Leased Premises by virtue of or in connection
with the connection with the Expansion Space). All work on the Expansion Space
shall be completed on a lien free basis, in substantial accordance with the
plans, specifications and drawings submitted to and consented to by Landlord.
 
ARTICLE 3 - RENT
 
Section 3.01. Base Rent. Tenant shall pay to Landlord the Base Rent as set forth
in the Basic Lease Provisions, in advance, without demand, deduction or offset,
beginning on the Commencement Date and on or before the first day of each and
every calendar month thereafter during the Lease Term. The monthly installment
of Base Rent for any partial calendar months shall be prorated based upon the
number of days in such calendar month.
 
Section 3.02. Additional Rent. In addition to the Base Rent due hereunder,
Tenant shall pay to Landlord for each calendar year during the Lease Term, as
"Additional Rent": Tenant's Proportionate Share of all costs and expenses
incurred by Landlord during the Lease Term for Real Estate Taxes (as herein
defined).
 
"Real Estate Taxes" shall include any form of real estate tax or assessment or
service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Leased Premises (or against
Landlord's business of leasing the Building) by any authority having the power
to so charge or tax, together with costs and expenses of contesting the validity
or amount of Real Estate Taxes which at Landlord's option may be calculated as
if such contesting work had been performed on a contingent fee basis (whether
charged by Landlord's counsel or representative; provided, however, that said
fees are reasonably comparable to the fees charged for similar services by
others not affiliated with Landlord, but in no event shall fees exceed twenty
(20%) of the good faith estimated tax savings). Additionally, Tenant shall pay,
prior to delinquency, all taxes assessed against and levied upon trade fixtures,
furnishings, equipment and all personal property of Tenant contained in the
Leased Premises. Real Estate Taxes shall not include any late charges or
penalties charged to Landlord for the late payment of any installment of Real
Estate Taxes, unless the late payment results from the default beyond any cure
periods by Tenant in its obligation to pay Additional Rent hereunder.

 I



 
 

--------------------------------------------------------------------------------

 



 
Section 3.03. Payment of Additional Rent. Landlord shall estimate the total
amount of Additional Rent to be paid by Tenant during each calendar year of the
Lease Term, prorated for any partial years. Commencing on the Commencement Date,
Tenant shall pay to Landlord each month, at the same time the Base Rent is due,
in advance, without demand, deduction or offset, an amount equal to one-twelfth
(1/12) of the estimated Additional Rent for such year. Within a reasonable time
after the end of each calendar year, Landlord shall submit to Tenant a statement
of the actual amount of such Additional Rent and within thirty (30) days after
receipt of such statement, Tenant shall pay any deficiency between the actual
amount owed and the estimates paid during such calendar year. In the event of
overpayment, Landlord shall credit the amount of such overpayment toward the
next installments of Base Rent.
 
Section 3.04. Late Charges; Late Fee; Service Charges. Tenant acknowledges that
Landlord shall incur certain additional unanticipated administrative and legal
costs and expenses if Tenant fails to timely pay any payment required hereunder.
Therefore, in addition to the other remedies available to Landlord hereunder, if
any payment required to be paid by Tenant to Landlord hereunder shall become
overdue, a late charge equal to four percent (4%) of the installment shall be
assessed; provided that in no event may any late charge and/or interest provided
in this Section 3.04 exceed the maximum permitted by law or be imposed prior to
the date permitted by law. In the event any check, draft, money order or other
instrument by which Tenant attempts to pay Rent hereunder is returned for
insufficient funds or for any other reason is dishonored, Tenant shall pay
Landlord a service charge equal to the service charge payable by Landlord to the
bank in which it has its checking account.
 
Section 3.05. Cooperation by Landlord. Landlord hereby covenants and agrees to
cooperate with and support on a reasonable basis any efforts by Tenant to obtain
inducements or real estate ad valorem tax abatements from Jackson County,
Georgia or the State of Georgia, and in obtaining signage rights or privileges
with respect to the Leased Premises and Building, at no cost or out-of-pocket
expense to Landlord, and Landlord shall have no obligation to agree to accept
any additional liabilities in connection therewith or as a part thereof
 
ARTICLE 4 – SECURITY DEPOSIT
 
NONE
 
ARTICLE 5 - USE
 
Section 5.01. Use of Leased Premises. The Leased Premises are to be used by
Tenant solely for the Permitted Use and for no other purposes without the prior
written consent of Landlord. Landlord covenants and represents that all
applicable governmental laws, ordinances, regulations, orders and directives
generally permit the Permitted Use, and that the Leased Premises currently
comply with the Americans with Disabilities Act and all OSHA requirements.
Tenant shall, at its sole cost and expense (i) obtain any and all licenses and
permits necessary for any such use and (ii) comply with all governmental laws,
ordinances, regulations, orders and directives applicable to the use or misuse
of the Leased Premises. Tenant shall not receive, store or otherwise handle any
product, material or merchandise which is explosive or highly inflammable; or
permit the Leased Premises to be used for any purpose which would render the
insurance thereon void or the insurance risk more hazardous.
 
Section 5.02. Covenants of Tenant Regarding Use. Tenant shall (i) use and
maintain the Leased Premises and conduct its business thereon in a safe,
careful, reputable and lawful manner, (ii) comply with all laws, rules,
regulations, orders, ordinances, directions and requirements of any governmental
authority or agency, now in force or which may hereafter be in force, including
without limitation those which shall impose upon Landlord or Tenant any duty
with respect to or triggered by a

 



 
 

--------------------------------------------------------------------------------

 



 
change in the use or occupation of, or any improvement or alteration to, the
Leased Premises, and (iii) comply with and obey all reasonable directions of the
Landlord, including any rules and regulations that may be adopted by Landlord
from time to time. Tenant shall not do or permit anything to be done in or about
the Leased Premises that will in any way obstruct or interfere with the rights
of other tenants or occupants of the Park or injure or annoy them. Landlord
shall not be responsible to Tenant for the nonperformance by any other tenant or
occupant of the Park of its lease or of any rules and regulations, but Landlord
shall use all reasonable business efforts to enforce same. Tenant shall not use
the Leased Premises, or allow the Leased Premises to be used, for any purpose or
in any manner which would invalidate any policy of insurance now or hereafter
carried on the Building or increase the rate of premiums payable on any such
insurance policy unless Tenant reimburses Landlord as Additional Rent for any
increase in premiums charged. On or before the Commencement Date, Tenant shall
take possession of, and, thereafter, continuously occupy the Leased Premises
during the Lease Tenn, and operate thereon the normal business operations of
Tenant.
 
Section 5.03. Landlord's Rights Regarding Use. hi addition to the rights
specified elsewhere in this Lease, Landlord shall have the following rights
regarding the use of the Leased Premises, each of which may be exercised without
notice or liability to Tenant: Landlord or Landlord's agent shall be permitted
to inspect or examine the Leased Premises at any reasonable time upon reasonable
notice (except in an emergency when no notice shall be required), and Landlord
shall have the right to make any repairs to the Leased Premises which are
necessary for its preservation; provided, however, that any repairs made by
Landlord shall be at Tenant's expense, except as provided in Section
7.02  hereof. Landlord shall incur no liability to Tenant for such entry, nor
shall such entry constitute an eviction of Tenant or a termination of this
Lease, or entitle Tenant to any abatement of rent therefore.
 
Section 5.04 Tenant's Signage. Tenant, at its sole cost and expense, may install
identification signs ("Signs") at the Leased Premises, including, but not
limited to, a billboard sign facing US Route I­85 (the "Billboard Sign");
provided, however, that (i) the Signs shall comply with all applicable
governmental rules and regulations; (ii) the Signs shall not be painted directly
on the Building; and (iii) Tenant's continuing signage right shall be contingent
upon Tenant maintaining the Signs in a first-class condition. Tenant shall be
responsible for all costs incurred in connection with the design, construction,
installation, repair and maintenance of the Signs. Upon the expiration or
earlier termination of this Lease, Tenant shall cause the Signs to be removed
and shall repair any damage caused by such removal (including, but not limited
to, patching and painting), all at Tenant's sole cost and expense, unless
Landlord directs, as to all or any Signs, that they remain on the Leased
Premises. Landlord agrees to cooperate with the Tenant in obtaining any
variances and approvals that may be required to install the Signs.
 
Section 5.05 Street Naming. Landlord agrees to cooperate with Tenant in
obtaining the right for Tenant to name the entrance drives to the Leased
Premises.
 
Section 5.06 Tenant's Communications Equipment. Subject to applicable law,
Tenant reserves to itself and its affiliates the exclusive right to (a) place
antennae and related facilities and other equipment for the provision of
communications services (the "Communications Equipment") on the rooftop (or
other exterior portions) of the Building, and (b) enter into license agreements
or leases for the use of such areas by commercial and other providers of
communications services (the "Communications Agreements"), solely for Tenant's
use, in connection with Tenant's use and occupancy of and Tenant's operations
in, the Building. As used in this Article, "Communications Services" shall mean
the implementation, provision, facilitation and maintenance of voice, data,
video or other communication services (or any combination of the foregoing)
including, without limitation: (a) the provision and resale of point-to-point
telephone communications (including dedicated long distance service), (b) video

 
 

--------------------------------------------------------------------------------

 



 
communications service, (c) 800-number service, (d) telephone credit or debit
card service, (e) audio or video conferencing, paging, voice mail and message
centers, (f) data transmission service, (g) access to computer "internet" or
other networked computer-based communications, (h) satellite or cable
television, (i) wideband digital networks, (j) security services, and (k)
provision of telephone, video communication or other telecommunication equipment
to consumers of such services; whether now existing or subsequently developed
and however provided, including, without limitation, wireless transmission and
reception of communication signals. Tenant shall be solely responsible for all
costs and expenses related to the use and maintenance of the Communications
Equipment. Tenant agrees that the use of the Communications Equipment shall in
no way interfere with the operation and maintenance of the Park, the Building,
or any of the Building's systems. Tenant shall indemnify and hold harmless
Landlord (and Landlord's affiliates, agents, employees, and their affiliates)
from all expenses, costs, damages, losses, claims or other expenses and
liabilities arising from any such interference. If such interference occurs,
Tenant agrees to suspend use of the Communications Equipment until the
interference has been corrected to the reasonable satisfaction of Landlord.
Tenant shall be responsible for all costs associated with any tests deemed
necessary to resolve any and all interference caused by the Communications
Equipment, or any use that is not permitted by this Article. If such
interference has not been corrected within twenty (20) days, Landlord may
require Tenant to remove those components of the Communications Equipment
causing such interference, or Landlord will enjoin such interference at Tenant's
sole cost and expense. All operations by Tenant pursuant to this Article shall
be lawful and in compliance with all FCC rules and regulations. Any rooftop
installation of Tenant's Communications Equipment shall be commenced and
completed in full and strict compliance with the requirement to use a contractor
or subcontractor selected by Landlord for any work involving possible roof
penetrations.
 
Section 5.07 Hog Mountain Road Parcel. The 8.99 acre parcel described on Exhibit
"D" attached hereto and incorporated herein (the "Cousins Parcel") is owned by
CREC Property Holdings LLC, a Delaware limited liability company ("Cousins"), an
affiliate of a member of Landlord. Cousins is executing this Lease for the sole
purpose of confirming that it will record a restrictive covenant encumbering the
Cousins Parcel in the form attached as Exhibit "I", by this reference
incorporated herein, within three (3) business days after this Lease is duly
executed and delivered by all parties hereto (the "Parcel Restriction
Agreement"). The Parcel Restriction Agreement prohibits (a) the construction of
any
improvements during the Lease  in the portion of the Cousins Parcel located with
200 feet of Hog
Mountain Road, except that ground-level parking lots or parking or driveway
areas; monument and directional signage (not to exceed forty-two inches (42") in
height without Tenant's reasonable approval); site lighting; and utilities (all
in accordance with applicable Jackson County codes); and landscaping, may be
constructed in such 200 foot zone; and (b)the construction of any improvements
or structures in the area labeled as "View Corridor" as shown in the Parcel
Restriction Agreement that will block the view from Interstate 85 of any then
existing identification sign on the Leased Premises; and (c) the Cousins Parcel
for being utilized for (i) the sale, installment sale, rental and/or repair of
computer equipment or consumer electronics and appliances, whether powered by
electricity, battery or solar power, including but not limited to, desktop or
laptop computers, computer monitors, computer keyboards, computer components,
music listening devices, televisions, video and photographic equipment, cell
phones and telecommunications equipment, computer games, software, and DVDs, and
those new and additional products created by evolving technologies related to
the foregoing categories; or (ii) any of the following uses: (1) a manufacturing
plant, amusement park or game parlor, billiards parlor, provided that an adult
entertainment facility such as Dave & Buster's or Jillian's or a children's
entertainment facility such as Chuck E. Cheese's, shall not be prohibited, nor
shall any restaurant be prohibited from offering limited gaming (video or
otherwise) as an incidental use; (2) automobile racing track; (3) coin-operated
laundry: (4) funeral parlor; (5), off-track betting establishment, provided that
any sale of state sponsored lottery games, if in accordance with state law,
shall not be prohibited; (6) flea market, provided that antique

 



 
 

--------------------------------------------------------------------------------

 



 
shops and second-hand shops shall not be prohibited; (7) massage parlor or
tattoo parlor, provided that day spas, salons, nail spas and upscale massage
uses (such as Massage Heights or Massage Envy) shall not be prohibited; (8)
adult book store, adult movie parlor or other sexually oriented shop, provided
that a bona fide bookstore selling new or used books which may have some
explicit material as an incidental offering typical to bookstores such as Barnes
and Noble or Borders, shall not be prohibited; and (9) nightclub, discotheque,
cocktail lounge, bar or tavern or similar type of establishments, provided that
this shall not prohibit any restaurant which offers alcohol as an incidental use
(not to exceed 50% of gross sales from such restaurant). Notwithstanding
anything to the contrary set forth herein, the foregoing restrictions in clauses
(c)(i) and (c)(ii) shall not be deemed to prohibit or restrict any drugstore
such as those typically operated under the tradenames "CVS", "Walgreens" or
"Rite Aid".
 
ARTICLE 6 – UTILITIES AND SERVICES
 
All utilities servicing the Leased Premises (including, but not limited to,
electrical, gas, telecommunications and fiber) have acceptable conduits running
from the public streets and entering the Leased Premises. Tenant shall obtain in
its own name and pay directly to the appropriate supplier the cost of all
utilities and services serving the Leased Premises. Landlord shall not be liable
in damages or otherwise for any failure or interruption of any utility or other
service and no such failure or interruption shall entitle Tenant to terminate
this Lease or withhold sums due hereunder.
 
ARTICLE 7 – MAINTENANCE AND REPAIRS
 
Section 7.01. Tenant Responsibility. (a) Except for the repair and replacement
obligations for certain capital items to be performed by Landlord pursuant to
Section 7.02 below, during the Lease Term, Tenant shall, at its own cost and
expense, maintain the Leased Premises and every component of maintenance
thereof, interior and exterior, in good condition and working order, regularly
servicing and promptly making all repairs and replacements thereto, including
but not limited to costs associated with off-site improvements benefitting the
Leased Premises, through easement or otherwise, landscaping, electrical systems,
heating and air conditioning systems, plate glass, floors, windows and doors,
sprinkler and plumbing systems. Tenant shall also be responsible for the cost of
any repairs or replacements of items arising out of a casualty insured or which,
under the terms of this Lease, should have been insured.
 
(b) Tenant shall obtain a preventive maintenance contract on the heating,
ventilating and air-conditioning systems, which contract shall be in form and
substance acceptable to Landlord and a copy of which shall be provided to
Landlord on or before the Delivery Date. The preventive maintenance contract
shall meet or exceed Landlord's standard maintenance criteria, and shall provide
for the inspection and maintenance of the heating, ventilating and air
conditioning system on not less than a semi-annual basis. Except as set forth in
Section 7.02 hereof, Tenant shall have responsibility for and hereby covenants
and agrees to maintain the interior and exterior of the Leased Premises. In the
event Tenant fails to maintain the Leased Premises as required herein or fails
to commence repairs (requested by Landlord in writing) within thirty (30) days
after such request, or fails diligently to proceed thereafter to complete such
repairs, Landlord shall have the right in order to preserve the Leased Premises
or portion thereof, and/or the appearance thereof, to make such repairs or have
a contractor make such repairs and charge Tenant for the cost thereof as
Additional Rent, together with interest at the Default Rate from the date of
making such payments.
 
Section 7.02. Landlord's Responsibility. During the Lease Term, Landlord, at its
sole cost and expense and not as a part of Operating Expenses, shall make
repairs to and replace as necessary, the roof, exterior walls, floor slab,
parking areas and drives (except for any painting, striping or restriping
thereof, which shall be a Tenant responsibility and cost), foundation and
structural frame of the Building;

 
 

--------------------------------------------------------------------------------

 



 
provided, however, that to the extent any of the foregoing items require
replacement because of the negligence, misuse, or default of Tenant, its
employees, agents, customers or invitees, Landlord shall make such repairs
solely at Tenant's expense. Landlord has no obligation to provide any other
repairs or general maintenance functions with respect to the Leased Premises.
Further, Landlord shall have the responsibility to repair and replace any
breakage or malfunction or improperly working system or improvement at the
Leased Premises for a period of one (1) year after the Commencement Date,
(expressly excluding repairs or replacements arising out of a casualty, which
would be governed by Article 8, or any matter which would be covered by Article
9.03 or any intentional and malicious act by Tenant causing damage to Landlord's
property).
 
Section 7.03. Alterations. Tenant shall not make, cause or permit to be made any
alterations in or to the Leased Premises unless and until the plans and the
contractor have been approved by Landlord in writing. Notwithstanding the above
Tenant shall be entitled to perform work within the Leased Premises, with notice
to, but not the consent of, Landlord as long as such work does not adversely
affect the structural components of the Building; and Tenant delivers to
Landlord, upon the completion of such work, complete, as-built plans and
specifications for the work performed, to the extent available. Tenant shall not
be required to remove Tenant's alterations and restore the Leased Premises to
its original condition upon termination of this Lease. Tenant shall ensure that
all alterations shall be made in accordance with all applicable laws,
regulations and building codes, in a good and workmanlike manner and of quality
equal to or better than the original construction of the Leased Premises. Upon
completion of the work, Tenant shall provide lien waivers from the
subcontractors or a final affidavit of lien waiver from the general contractor,
and such lien waiver shall be in a form acceptable to Landlord. No person shall
be entitled to any lien derived through or under Tenant for any labor or
material furnished to the Leased Premises, and nothing in this Lease shall be
construed to constitute the consent by Landlord to the creation of any lien. If
any lien is filed against the Leased Premises for work claimed to have been done
for or material claimed to have been furnished to Tenant, Tenant shall cause
such lien to be discharged of record within thirty (30) days after filing.
Tenant shall indemnify Landlord from all costs, losses, expenses and attorneys'
fees in connection with any construction or alteration and any related lien.
 
ARTICLE 8 – CASUALTY
 
Section 8.01. Casualty. (a) In the event of total or partial destruction of the
Leased Premises by fire or other casualty, Landlord agrees to promptly restore
and repair the Leased Premises, as the case may be. Rent shall proportionately
abate during the time that the Leased Premises or any part thereof is unusable
because of any such damage. Notwithstanding the foregoing, if the Leased
Premises are so destroyed that they cannot be repaired or rebuilt within one
hundred eighty (180) days from the casualty date, then either party may, upon
thirty (30) days' written notice to the other party, terminate this Lease,
whereupon this Lease shall automatically terminate and the parties hereto shall
have no further rights or obligations hereunder, except as may expressly be set
forth herein. Tenant waives any right under applicable laws inconsistent with
the terms of this paragraph. Notwithstanding the provisions of this paragraph,
if any such significant damage or destruction occurs within the final two (2)
years of the Lease Term, then either party, in its sole discretion, may
terminate this Lease by written notice to the other party hereto, whereupon this
Lease shall automatically terminate and the parties hereto shall have no further
rights or obligations hereunder, except as may expressly be set forth herein.
 
(b) In the event that a material portion of the Leased Premises are destroyed,
but the Lease is not terminated in accordance with Section 8.01(a), Landlord
shall consult with Tenant to develop a replacement Leased Premises to meet
Tenant's then-requirements.

 



 
 

--------------------------------------------------------------------------------

 



 
ARTICLE 9 - INSURANCE
 
Section 9.01. Insurance.
 
(a) Tenant covenants and agrees that from and after the Commencement Date or any
earlier date upon which Tenant enters or occupies the Leased Premises or any
portion thereof, Tenant will carry and maintain, at its sole cost and expense,
the following types of insurance, in the amounts specified and in the form
hereinafter provided for:
 
(i) Liability insurance in the Commercial General Liability form (or reasonable
equivalent thereto) covering the Leased Premises and Tenant's use thereof
against claims for bodily injury or death, property damage and product liability
occurring upon, in or about the Leased Premises, such insurance to be written on
an occurrence basis (not a claims made basis), to have per occurrence limits
amounts not less than Three Million Dollars ($3,000,000.00) and to have general
aggregate limits of not less than Ten Million Dollars ($10,000,000.00) for each
policy year. The insurance coverage required under this Section 9.01(a)(i)
shall, in addition, extend to any liability of Tenant arising out of the
indemnities provided for in this Lease and, if necessary, the policy shall
contain a contractual endorsement to that effect.
 
(ii) (A) insurance on the "All-Risk" or equivalent form on a Replacement Cost
Basis against loss or damage to the Leased Premises and all other improvements
now or hereafter located on the Leased Premises (including, without in any
manner limiting the generality of the foregoing, flood insurance if the Leased
Premises are located in a flood hazard area and boiler and machinery insurance
covering losses to or from any steam boilers, pressure vessels or similar
apparatus requiring inspection under applicable state or municipal laws or
regulations which are located at the Leased Premises or on any other building
systems for which such coverage is available ), having a deductible not greater
than One Hundred Thousand Dollars ($100,000.00); and in an amount sufficient to
prevent Landlord or Tenant from becoming a co-insurer of any loss.
 
(B) insurance on the "All-Risk" or equivalent form against abatement or loss of
rental by reason of the occurrences covered by the insurance described in clause
(A) above, during the entire period of rebuilding, after a casualty;
 
(iii) worker's compensation insurance to the extent required by the laws of the
state in which the Leased Premises are located and employer's liability
insurance in the amount of at least $1,000,000.00.
 
(b) All policies of the insurance provided for in Section 9.01 shall be issued
in form acceptable to Landlord by insurance companies with a rating of not less
than "A-", in the most current available ratings of Standard & Poor's, and
licensed to do business in the state in which the Leased Premises is located.
Tenant shall have the right to increase the deductible amounts under the
policies of insurance required by Sections 9.01(a)(ii)(A), subject to the
reasonable approval of Landlord, such approval not to be unreasonably withheld.
Each and every such policy:
 
(i) (other than the coverage described in Section 9.01(a)(iii)) shall name
Landlord as well as any lender to Landlord, as an additional insured. In
addition, the coverage described in Section 9.01(a)(ii)(A) and (B) shall also
name Landlord as "loss payee";
 
(ii) shall be delivered to Landlord, and in any year after the first year of the
 
Lease Term, in the foul' of an insurance certificate reasonably acceptable to
Landlord as evidence of such

 
 

--------------------------------------------------------------------------------

 



 
policy, prior to delivery of possession of the Leased Premises to Tenant and
thereafter within five (5) business days prior to the expiration of each such
policy, and, as often as any such policy shall expire or terminate. Renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent (with a copy of the declarations page of the policy delivered
the first time such policy is provided, and with a certificate of insurance with
respect to that policy, thereafter);
 
(iii) shall contain a provision that the insurer will give to Landlord and any
lender to Landlord at least thirty (30) days notice in writing in advance of any
material change, cancellation, termination or lapse, or the effective date of
any reduction in the amounts of insurance; and
 
(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry,
 
(c) If Tenant fails to carry and maintain the insurance coverages set forth in
this Section 9.01, Landlord may upon thirty (30) days notice to Tenant (unless
such coverages will lapse in which event no such notice shall be necessary)
procure such policies of insurance and Tenant shall promptly reimburse Landlord
for the cost therefor.
 
(d) Landlord may, at any time, but not more than (1) time in any twenty-four
(24) month period, require a review of insurance coverage and limits of
liability set forth in Section 9.01 to determine whether the coverage and the
limits are reasonable and adequate in the then existing circumstances.
 
(e) Tenant shall have the right, at any time, by a written notice to Landlord,
to require Landlord to maintain liability insurance in a Commercial General
Liability form (or reasonable equivalent thereto) covering the Leased Premises
thereof against claims for bodily injury or death, property damage and product
liability occurring upon, in or about the Leased Premises, such insurance to be
written on an occurrence basis (not a claims made basis), to have per occurrence
limits amounts not less than One Million Dollars ($1,000,000.00) and to have
general aggregate limits of not less than Ten Million Dollars ($10,000,000.00)
for each policy year, such policy naming Landlord as the insured party and
Tenant as an additional insured. Landlord shall procure such policy within ten
(10) business days after such written notice from Tenant, and will, within such
period, provide evidence to Tenant of the procurement of such policy. Tenant
shall and hereby covenants and agrees to pay to Landlord all of Landlord's cost
to procure and maintain such policy, such payment to be made by Tenant within
ten (10) business days after evidence of the cost of such policy is provided in
writing to Tenant.
 
Section 9.02. Waiver of Subrogation. Each policy of property insurance required
by this Lease shall contain an endorsement in which the insurance company waives
any right of subrogation that it may acquire against Landlord or Tenant by
virtue of payment of any loss under such policy. In addition, Landlord and
Tenant each waives any claims it may have against the other arising out of any
casualty that would be covered by the policy of property insurance required to
be maintained by it under this Lease, or that actually is covered by any policy
of property insurance maintained by such party, without giving effect to any
deductible amounts or self-insured risks. Said absence of liability shall exist
whether or not the damage or destruction is caused by the negligence of either
Landlord or Tenant or by any of their respective agents, servants or employees.
It is the intention and agreement of Landlord and Tenant that the rentals
reserved by this Lease have been fixed in contemplation that each party shall
fully provide its own casualty insurance protection at his own expense, and that
each party shall look to its respective casualty insurance carriers for
reimbursement of any such loss, and further, that the insurance carriers
involved shall not be entitled to subrogation under any circumstances against
any party to this Lease.

 
 



 
Section 9.03. Indemnity. Tenant shall and does hereby indemnify, protect, defend
(with counsel acceptable to Landlord) and hold Landlord harmless from claims,
actions, damages, liabilities and expenses (including reasonable attorneys' fees
and court costs) in connection with loss of life, bodily or personal injury or
property damage: (i) arising from or out of any occurrence in, upon, at or from
the Leased Premises; (ii) arising from the occupancy or use by Tenant of the
Leased Premises; (iii) caused by any act or omission by Tenant, its agents,
contractors, employees, licensees or concessionaires; (iv) resulting from a
breach of this Lease by Tenant; or (v) the deductible component of any insured
claims under Section 9.01. Landlord shall and does hereby indemnify, protect,
defend (with counsel acceptable to Tenant) and hold Tenant harmless from claims,
actions, damages, liabilities and expenses (including reasonable attorneys' fees
and court costs) in connection with loss of life, bodily or personal injury or
property damage: (i) arising from or out of any occurrence in, upon, at or from
the any area of the Park not within Tenant's control; (ii) arising from the any
work undertaken by Landlord at or with regard to the Leased Premises; (iii)
caused by any act or omission by Landlord, its agents, contractors, employees,
licensees or concessionaires; or (iv) resulting from a breach of this Lease by
Landlord. For purposes of receiving the benefit of indemnification under this
Section 9.03, the term "Landlord" shall include its partners, members, managers,
shareholders, officers, directors and employees, as applicable, as well as the
POA and any person or entity with which Landlord contracts to manage the Park,
and the term "Tenant" shall include its corporate parent, affiliates,
subsidiaries, shareholders, officers, directors and employees, as applicable,.
The indemnification obligations under this Section 9.03 shall survive the
expiration or earlier termination of the Lease Term with respect to any
occurrences before the effective date of such expiration or termination.
 
ARTICLE 10 - EMINENT DOMAIN
 
If all or any substantial part of the Building or Leased Premises shall be
acquired by the exercise of eminent domain, Landlord may terminate this Lease by
giving written notice to Tenant on or before the date that actual possession
thereof is so taken. If all or any part of the Leased Premises shall be acquired
by the exercise of eminent domain so that the Leased Premises shall become
impractical for Tenant to use for the Permitted Use, Tenant may terminate this
Lease as of the date that actual possession thereof is so taken by giving
written notice to Landlord. All damages awarded shall belong to Landlord;
provided, however, that Tenant may claim dislocation damages if such amount is
not subtracted from Landlord's award.
 
ARTICLE 11 - ASSIGNMENT AND SUBLEASE
 
Section 11.01. Assignment and Sublet Limitations. Tenant shall not assign this
Lease or sublet the Leased Premises in whole or in part without Landlord's prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, except to a "Related Party" as set forth in Section 11.02. In any
assignment or subletting, Tenant (and any Guarantor) shall remain primarily
liable hereunder, and any extension, expansion, rights of first offer, rights of
first refusal or other options granted to Tenant under this Lease shall be
rendered void and of no further force or effect. The acceptance of Rent from any
other person shall not be deemed to be a waiver of any of the provisions of this
Lease or to be the consent to the assignment of this Lease or the subletting of
the Leased Premises. Without in any way limiting Landlord's right to refuse to
consent to any assignment or subletting of this Lease, Landlord reserves the
right to refuse to give such consent if in Landlord's opinion (i) the Leased
Premises are or may be in any way adversely affected; or (ii) the business
reputation of the proposed assignee or subtenant is unacceptable. If Tenant
sublets the Leased Premises or any part thereof, or assigns this Lease and at
any time receives rent and/or other consideration which exceeds that which
Tenant would at that time be obligated to pay to Landlord, Tenant shall have to
right the right to retain the gross excess of such rent as such rent is received
by Tenant. Tenant agrees to reimburse Landlord for

 
 

--------------------------------------------------------------------------------

 



 
reasonable accounting and attorneys' fees incurred in conjunction with the
processing and documentation of any such requested assignment, subletting or any
other hypothecation of this Lease or Tenant's interest in and to the Leased
Premises.
 
Section 11.02. Related Parties. Tenant shall have the right to assign the Lease
or sublet the Leased Premises, or any part thereof, without Landlord's consent,
but subject to Landlord's rights to notice contained herein, to any parent,
subsidiary, affiliate or controlled corporation or to corporation which Tenant
may be converted or with which Tenant may merge (collectively, a "Related
Party). In the event of an assignment, the name Tenant hereunder shall
thereafter have no further liability under this Lease. Tenant shall in any event
have the obligation to notify Landlord of its intent to enter into any such
arrangement.
 
ARTICLE 12 – TRANSFERS BY LANDLORD
 
There is currently no deed to secure debt, mortgage or like instrument
encumbering the Leased Premises. Provided that the affected lender executes and
delivers to Tenant the Subordination, Non-Disturbance and Attornment Agreement
("SNDA") in the form attached hereto as Exhibit "F", this Lease shall be and
hereby is made subject and subordinate at all times to the lien or security
title of any mortgage granted by Landlord which may now or hereafter affect the
real property of which the Premises forms a part, and to all renewals,
modifications, consolidations, participations, replacements and extensions
thereof. In the event of a sale or transfer of such interest (except a mortgage
or other transfer as security for a debt), the "Landlord" named herein, or in
the case of a subsequent transfer, the transferor shall, after the date of such
transfer, be automatically released from all liability for the performance or
observance of any term, condition, covenant or obligation required to be
performed or observed by Landlord hereunder, and the transferee shall be deemed
to have assumed all of such terms, conditions, covenants and obligations. Within
ten (10) days following receipt of a written request from Landlord, Tenant shall
execute and deliver to Landlord, without cost, any instrument which Landlord
deems necessary or desirable to confirm the subordination of this Lease and an
estoppel certificate in such form as Landlord may reasonably request certifying
(i) that this Lease is in full force and effect and unmodified or stating the
nature of any modification, (ii) the date to which Rent has been paid, (iii)
that there are not, to Tenant's knowledge, any uncured defaults or specifying
such defaults if any are claimed, and (iv) any other matters or state of facts
reasonably required respecting the Lease. Such estoppel may be relied upon by
Landlord and by any purchaser or mortgagee of the Leased Premises.
Notwithstanding the foregoing, if the mortgagee shall take title to the Leased
Premises through foreclosure or deed in lieu of foreclosure, Tenant shall be
allowed to continue in possession of the Leased Premises as provided for in this
Lease and the SNDA so long as Tenant shall not be in default.
 
ARTICLE 13 - DEFAULT AND REMEDY
 
Section 13.01. Default. The occurrence of any of the following shall be a
"Default":
 
(a) Tenant fails to pay any installment of Base Rent, Additional Rent, or any
other amounts due Landlord from Tenant within ten (10) days of delivery of
notice of non-payment of same.
 
(b) Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
notice thereof from Landlord; provided, however, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required to cure,
then such default shall be deemed to have been cured if Tenant commences such
performance within said fifteen-day period and thereafter diligently completes
the required action within a reasonable time (which shall in no event exceed
sixty (60) days).

 



 
 

--------------------------------------------------------------------------------

 



 
(c) Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.
 
(d) All or substantially all of Tenant's assets in the Leased Premises or
Tenant's interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant's corporate charter
if Tenant is a corporation.
 
(e) Tenant deserts or abandons the Leased Premises.
 
Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those allowed by law or in
equity, any one or more of which may be exercised without further notice to
Tenant:
 
(a) Landlord may re-enter the Leased Premises and cure any default of Tenant,
and Tenant shall reimburse Landlord as Additional Rent for any costs and
expenses which Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of Landlord's
action.
 
(b) Landlord may terminate this Lease or, without terminating this Lease,
terminate Tenant's right to possession of the Leased Premises as of the date of
such Default, and thereafter (i) neither Tenant nor any person claiming under or
through Tenant shall be entitled to possession of the Leased Premises, and
Tenant shall immediately surrender the Leased Premises to Landlord; and (ii)
Landlord may re-enter the Leased Premises and dispossess Tenant and any other
occupants of the Leased Premises by any lawful means and may remove their
effects, without prejudice to any other remedy which Landlord may have. Upon the
termination of this Lease, Landlord may declare the present value (discounted at
the prime rate of interest as published in the Wall Street Journal or a
successor publication plus three (3%) percent) of all Rent which would have been
due under this Lease for the balance of the Lease Term to be immediately due and
payable, less the fair market value rental of the Leased Premises. Landlord and
Tenant acknowledge that Landlord's actual damages in the event of a default by
Tenant under this Lease will be difficult to ascertain, and that the liquidated
damages provided above represent the parties' best estimate of such damages. The
parties expressly acknowledge that the foregoing liquidated damages are intended
not as a penalty, but as full liquidated damages, as permitted by Section 13-6-7
of the Official Code of Georgia Annotated. In addition, Tenant shall pay to
Landlord all reasonable and necessary expenses incurred in connection with
preparing the Leased Premises for re-letting, demolition, repairs, tenant finish
improvements, brokers' commissions and attorneys' fees. The parties agree that
the liabilities and remedies specified in this subsection (b) shall survive the
termination of this Lease.
 
(c) Landlord may, without terminating this Lease, re-enter the Leased Premises
and re-let all or any part thereof for a term different from that which would
otherwise have constituted the balance of the Lease Teiin and for rent and on
terms and conditions different from those contained herein, whereupon
 
Tenant shall be immediately obligated to pay to Landlord as liquidated damages
the difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the period
which would otherwise have constituted the balance of the Lease Term.

 
 

--------------------------------------------------------------------------------

 



 
(d) Landlord may sue for injunctive relief or to recover damages for any direct,
and not consequential, loss resulting from the Default.
 
Section 13.03. Landlord's Default and Tenant's Remedies. If Landlord fails to
maintain any portion of the Demised Premises which Landlord is expressly
required to maintain in accordance with the terms of this Lease (expressly
excluding any failure by Landlord to so maintain arising out of a casualty or
condemnation, to which this provision shall not apply, and which are provided
for in other provisions of the Lease), and (i) as a result of such failure,
Tenant's use and enjoyment of the Leased Premises is interfered with in a
material manner, and (ii) Landlord fails to commence to cure such failure within
thirty (30) days after written notice from Tenant of such failure (specifying in
such notice the nature of the failure and the suggested remedy therefore), and
thereafter proceeds with due diligence to cure such failure until completion,
then Tenant shall have the right to perform such maintenance work on and subject
to the terms and limitations of this Paragraph. If Tenant is entitled and elects
to perform any maintenance work as aforesaid, Tenant shall (i) perform such
maintenance work in a reasonable manner, so as not to interfere with the rights
of third parties; (ii) utilize only contractors or other such vendors with a
first-class reputation; (iii) cause such work to be completed on a lien-free
basis; (iv) cause such work to be completed in compliance with all applicable
laws, ordinance, regulations and rules; and (v) utilize the same or similar
materials as replaced. Landlord shall reimburse Tenant, within thirty (30) days
after receipt of copies of the invoices or other written evidence, satisfactory
to Landlord, in Landlord's reasonable judgment, of the costs incurred by Tenant
for which Tenant claims reimbursement for the reasonable costs and expenses
incurred by Tenant in curing Landlord's default as aforesaid.
 
If (i) Tenant obtains a final unappealable judgment against Landlord on account
of any breach by Landlord of any covenant or obligation to be performed by
Landlord under this Lease, and (ii) Landlord does not pay the amount due Tenant
under such final unappealable judgment within the time provided for payment of
such judgment or court order, Tenant may, at its option, offset such amount due
Tenant, together with interest thereon at the rate provided for in the Lease for
late payments of Rent, against its monthly payment of Base Rent payable under
this Lease to the extent of such amount due, until Tenant is reimbursed for said
costs on the basis of said judgment. Tenant shall also have the right to seek
and pursue any other legal and/or equitable remedies or relief, including
without limitation, specific performance, injunctive relief, actions for
damages, and/or declaratory judgment actions, as are available under applicable
Georgia law from time to time.
 
Section 13.04. Nonwaiver of Defaults. Neither party's failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord's receipt of less than
the full Rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant's check or any letter
accompanying Tenant's check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Tenn shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.
Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law (unless
expressly stated herein to the contrary).
 
Section 13.05. Attorneys' Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable and actual attorneys' fees incurred in
connection therewith.

 



 
 

--------------------------------------------------------------------------------

 

ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT
 
RESERVED
 
ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING
 
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES
 
Section 15.01. Definitions.
 
(a) "Environmental Laws" - All present or future federal, state and municipal
laws, ordinances, rules and regulations applicable to the environmental and
ecological condition of the Leased Premises, the rules and regulations of the
Federal Environmental Protection Agency or any other federal, state or municipal
agency or governmental board or entity having jurisdiction over the Leased
Premises,
 
(b) "Hazardous Substances" - Those substances included within the definitions of
"hazardous substances," "hazardous materials," "toxic substances" "solid waste"
or "infectious waste" under Environmental Laws and petroleum products.
 
Section 15.02. Compliance. Tenant, at its sole cost and expense, shall promptly
comply with the Environmental Laws, including any notice from any source issued
pursuant to the Environmental Laws or issued by any insurance company which
shall impose any duty upon Tenant with respect to the use, occupancy,
maintenance or alteration of the Leased Premises, whether such notice shall be
served upon Landlord or Tenant.
 
Section 15.03. Restrictions on Tenant. Tenant shall operate its business and
maintain the Leased Premises in compliance with all Environmental Laws. Tenant
shall not cause or permit the use, generation, release, manufacture, refining,
production, processing, storage or disposal of any Hazardous Substances on,
under or about the Leased Premises, or the transportation to or from the Leased
Premises of any Hazardous Substances, except as necessary and appropriate for
its Permitted Use in which case the use, storage or disposal of such Hazardous
Substances shall be performed in compliance with the Environmental Laws and the
highest standards prevailing in the industry. Tenant shall notify Landlord in
writing prior to any such storage of Hazardous Materials.
 
Section 15.04. Notices, Affidavits, Etc. Tenant shall immediately notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of the Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises and shall immediately deliver
to Landlord any notice received by Tenant relating to (i) and (ii) above from
any source. Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord's request therefore concerning Tenant' s best
knowledge and belief regarding the presence of any Hazardous Substances on,
under or about the Leased Premises.
 
Section 15.05. Landlord's Rights. Landlord and its agents shall have the right,
but not the duty, upon advance notice (except in the case of emergency when no
notice shall be required) to inspect the Leased Premises and conduct tests
thereon to determine whether or the extent to which there has been a violation
of Environmental Laws by Tenant or whether there are Hazardous Substances on,
under or about the Leased Premises. In exercising its rights herein, Landlord
shall use reasonable efforts to minimize interference with Tenant's business but
such entry shall not constitute an eviction of Tenant, in

 
 

--------------------------------------------------------------------------------

 



 
whole or in part, and Landlord shall not be liable for any interference, loss,
or damage to Tenant's property or business caused thereby.
 
Section 15.06. Tenant's Indemnification. Tenant shall indemnify Landlord and
Landlord's managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys' fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15. The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease.
 
Section 15.07 Landlord's Representation. Based upon that certain Phase I and
Phase II environmental report of QORE Property Sciences, dated August 10, 2005,
Landlord represents that the Leased Premises and adjoining common areas of the
Park are currently free from the existence of any Hazardous Substances existing
in violation of any Environmental Laws. Landlord shall indemnify Tenant from any
and all claims, losses, liabilities, costs, expenses and damages, including
attorneys' fees, costs of testing and remediation costs, incurred by Tenant in
connection with any violation of Environmental Laws as of the Commencement Date
or the existence of any unlawful Hazardous Substances at the Leased Premises as
of the Commencement Date.
 
ARTICLE 16 - RIGHT OF FIRST REFUSAL
 
FOR LEASED PREMISES AND COUSINS PARCEL
 
16.01 Refusal Right. (a) If Landlord has offered the Leased Premises for sale to
any third party, and Landlord has received a bona-fide written offer provided on
an arms-length basis from a third-party unrelated to and affiliated with
Landlord which Landlord is willing to accept (as applicable, the "BFP Offer")
for either, then Landlord shall offer to sell the Leased Premises to Tenant for
the specific purchase price (the "Refusal Purchase Price") and, upon such terms
and conditions as are contained in the BFP Offer, indicating in such BFP Offer
the party offering to purchase the Leased Premises. This right of Tenant shall
be no longer of any force or effect if Tenant, once offered, declines or fails
to purchase the Leased Premises unless Landlord does not consummate the sale of
the Leased Premises within nine (9) months of the date of the BFP Offer in
question.
 
(b) Tenant shall have the right to accept the BFP Offer (the "Refusal Right") by
giving Landlord written notice of such acceptance (the "Refusal Notice") within
ten (10) days after delivery by Landlord to Tenant of the BFP Offer, and by
providing Landlord, with such notice, the amount of earnest money, if any,
offered in the BFP Offer, such earnest money to be held by Landlord and applied
against the Refusal Purchase Price at the closing of the purchase and sale of
the Leased Premises. Time shall be of the essence with respect to said ten (10)
day period and delivery of the Refusal Notice by Tenant. If Tenant shall accept
the BFP Offer, Tenant shall execute any documentation reasonably required by
Landlord to reflect Tenant's acceptance of the Refusal Offer.
 
(c) If Tenant does not accept, or fails to accept, the BFP Offer in accordance
with the provisions of Article 16.01(b), Landlord shall thereafter be entitled
to attempt to sell the Leased Premises, upon such terms and conditions as
Landlord may determine, except that if the price (the "Later Refusal Purchase
Price") for which Landlord enters into a binding contract (which contract must
be subject to the terms of this Article 16) ("Third Party Contract") to sell the
Leased Premises, is less than ninety-five percent (95%) of the Refusal Purchase
Price, then Landlord must again offer the Leased Premises to Tenant for the
Later Refusal Purchase Price, by a notice to Tenant. Tenant shall have ten (10)
days after such notice in which to accept, or decline to accept, the sale of the
Leased Premises for the Later Refusal Purchase Price. If Tenant accepts the
Later Refusal Purchase Price, then the sale of the Leased Premises shall be
accomplished and consummated under the other terms of this Article 16, for the
Later Refusal

 



 
 

--------------------------------------------------------------------------------

 



 
Purchase Price. If no further offer by Landlord to Tenant is required, Tenant
shall, within ten (10) days after Landlord's request therefore, deliver an
instrument in form reasonably satisfactory to Landlord confirming the aforesaid
waiver, but no such instrument shall be necessary to make the provisions hereof
effective.
 
(d) If Tenant does not timely deliver the Refusal Notice and the Leased Premises
are transferred to a third party, Tenant will attorn to such third party as
Landlord so long as such third party and Landlord notify Tenant in writing of
such transfer. At the request of Landlord, Tenant will execute such documents
confirming the agreement referred to above and such other agreements as Landlord
may reasonably request, provided that such agreements do not increase the
liabilities and obligations of Tenant hereunder.
 
(e) Notwithstanding anything to the contrary contained herein, the provisions of
this Paragraph shall not apply to or prohibit (i) any mortgaging, subjection to
deed to secure debt or other hypothecation of Landlord's interest in the Leased
Premises, (ii) any sale of the Leased Premises pursuant to a private power of
sale under or judicial foreclosure of any mortgage or other security instrument
or device to which Landlord's interest in the Leased Premises is now or
hereafter subject, (iii) any transfer of Landlord's interest in the Leased
Premises to a lender, beneficiary under deed of trust or other hold of a
security interest therein or their designees by deed in lieu of foreclosure,
(iv) any transfer of the Leased Premises, or any portion thereof, to any
governmental or quasi-governmental agency with power of condemnation, (v) any
transfer of the Leased Premises, or any interest therein or in Landlord to any
affiliate of Landlord, or (vi) any transfer of the Leased Premises to any of the
successors or assigns of any of the persons or entities referred to in the
foregoing clauses (i) through (iv).
 
(f) If the Leased Premises is purchased by Tenant pursuant to this Paragraph,
Tenant shall accept such on an "as is" basis, and shall accept such subject to
all liens, exceptions and restrictions on, against or relating to any of the
Leased Premises of record and to all applicable laws, but free of the lien of
and security interest created by any mortgage or assignment of leases and rents
and liens, exceptions and restrictions on, against or relating to the Leased
Premises which have been created by or resulted solely from acts of Landlord
after the date of this Lease, unless the same are customary utility easements
benefiting the Leased Premises or were created with the concurrence of Tenant or
as a result of a default by Tenant under this Lease.
 
(g) Upon the date fixed for a purchase of the Leased Premises pursuant to this
Paragraph which shall be the earlier date to occur of (i) sixty (60) days
following acceptance of the BFP Offer, or (ii) the date specified in the Third
Party Contract, if applicable, (the "Purchase Date"), Tenant shall pay to
Landlord, or to any person or entity to whom Landlord directs payment, the
Refusal Purchase Price (or Later Refusal Purchase Price, as applicable) and all
other sums payable by Tenant under the BFP Offer, in immediately available
funds, and Landlord shall deliver to Tenant or its designee (i) special warranty
deed or its equivalent which describes the Leased Premises and conveys the title
thereto as provided above and (ii) such other instruments as shall be necessary
to transfer the Leased Premises to Tenant or its designee. Upon the completion
of a purchase by Tenant or its designee of the Leased Premises, this Lease and
all obligations and liabilities of Tenant hereunder shall terminate, except any
obligations of Tenant under this Lease, actual or contingent, which arise on or
prior to the expiration or termination of this Lease or which survive such
expiration or termination by their own terms. Any prepaid monetary obligations
paid to Landlord shall be prorated as of the Purchase Date, and the prorated
unapplied balance shall be deducted from the Refusal Purchase Price (or Later
Refusal Purchase Price, as applicable) due to Landlord.

 
 

--------------------------------------------------------------------------------

 



 
(h) If the completion of the purchase by Tenant or its designee pursuant to this
Paragraph shall be delayed after the date scheduled for such purchase, Base Rent
and Additional Rent shall continue to be due and payable until completion of
such purchase.
 
(i) If Tenant exercises its rights under this Article 16 by sending a ROFO
Notice, but the purchase and sale of the Leased Premises does not close because
of a default by Tenant, Tenant's liability in such circumstance shall be limited
to the earnest money deposit provided by Tenant and held by Landlord, and such
event shall not also be an Event of Default by Tenant under this Lease.
 
16.02 No Brokers for Sale. Landlord and Tenant each warrant and represent to the
other that neither has employed or otherwise engaged or will employ or engage a
real estate broker or agent in connection with the sale of the applicable
components of the Leased Premises pursuant to the Refusal Right. Landlord and
Tenant covenant and agree, each to the other, to indemnify the other against any
loss, liability, costs (including reasonable attorneys' fees actually incurred),
claims, demands, causes of action and suits arising out of the alleged
employment or engagement by the indemnifying party of any real estate broker or
agent in connection with the Refusal Right. The indemnities contained in this
subsection shall survive Closing and any termination of this Lease.
 
16.03 Termination. Notwithstanding anything contained in this Paragraph to the
contrary, if the Lease is terminated or expires prior to the exercise of the BFP
Offer by Tenant, the Refusal Right shall terminate.
 
ARTICLE 17 - MISCELLANEOUS
 
Section 17.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.
 
Section 17.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State where the Building is located.
 
Section 17.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies.
 
Section 17.04. Examination of Lease. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation of or
option for Lease, and the Lease is not effective as a Lease or otherwise until
execution by and delivery to both Landlord and Tenant, and the delivery to
Landlord of a duly executed Guaranty.
 
Section 17.05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease are the Brokers. Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto. Landlord shall be obligated
to pay the Brokers a leasing commission pursuant to the terms of a separate
agreement between Landlord and the Brokers. Landlord shall indemnify Tenant from
any and all liability for Landlord's failure to pay such leasing commission.

 



 
 

--------------------------------------------------------------------------------

 

Section 17.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall he deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Article 1. If delivered in person, notice shall be deemed given as of the
delivery date. If sent by overnight courier, notice shall be deemed given as of
the first business day after sending. If mailed, the notice shall be deemed to
have been given on the date which is three business days after mailing. Either
party may change its address by giving written notice thereof to the other
party.
 
Section 17.07. Partial Invalidity; Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.
 
Section 17.08. Financial Statements. During the Lease Teiin and any extensions
thereof,
 
Tenant shall provide to Landlord on an annual basis, within ninety (90) days
following the end of Tenant's fiscal year, a copy of Tenant's and Guarantor's
most recent financial statements prepared for the previous fiscal year, signed
by an officer of Tenant; provided, however, if Guarantor's financial statement
is readily obtainable and accessible through public sources, then Tenant shall
not be required to provide such statement to Landlord. Such financial statements
shall be certified and audited by a certified public accountant. Tenant hereby
covenants and agrees that all such financial statements submitted to Landlord
pursuant to this Section 17.08 shall be true and accurate. All financial
statements provided by Tenant and Guarantor to Landlord hereunder shall be
prepared in conformity with generally accepted accounting principles,
consistently applied.
 
Section 17.09. Consent. Where the consent of a party is required, such consent
will not be unreasonably withheld, unless otherwise expressly set forth herein.
 
Section 17.10. Time. Time is of the essence of each tem' and provision of this
Lease.
 
Section 17.11. Representations and Warranties. Each party hereto hereby
represents and warrants to the other that (i) it is duly organized, validly
existing and in good standing (if applicable) in accordance with the laws of the
state under which it was organized; (ii) it is authorized to do business in the
State where the Leased Premises are located; and (iii) the individual executing
and delivering this Lease has been properly authorized to do so, and such
execution and delivery shall bind such party.
 
Section 17.12. Memo of Lease. Promptly upon execution of this Lease, Landlord
shall cause to be recorded against the Land, a memorandum of lease in the form
annexed hereto as Exhibit (the "Memo of Lease"), which Memo of Lease shall
include the material terms of the Lease, including without limitation, the
Expansion Option and Right of First Refusal.
 
Section 17.13. LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS LEASE TO THE CONTRARY, TENANT AGREES THAT IT SHALL LOOK SOLELY TO THE
INTEREST OF LANDLORD IN THE BUILDING FOR THE COLLECTION OF ANY JUDGMENT (OR
OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF MONEY BY LANDLORD FOR ANY
DEFAULT UNDER THIS LEASE, SUBJECT, HOWEVER, TO THE PRIOR RIGHTS OF ANY GROUND
LANDLORD OR THE HOLDER OF ANY FIRST MORTGAGE OR DEED OF TRUST. NO OTHER ASSETS
OF

 
 

--------------------------------------------------------------------------------

 

LANDLORD, ITS OFFICERS, DIRECTORS, PARTNERS OR EMPLOYEES, SHALL BE SUBJECT TO
LEVY, EXECUTION OR OTHER JUDICIAL PROCESS FOR THE SATISFACTION OF TENANT'S
CLAIM. THIS PROVISION SHALL NOT BE DEEMED TO CONSTITUTE AN AGREEMENT, EXPRESS OR
IMPLIED, BETWEEN LANDLORD AND TENANT THAT LANDLORD'S INTEREST IN THIS LEASE OR
IN THE PARK SHALL BE SUBJECT TO IMPRESSMENT OF AN EQUITABLE LIEN.

 



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.
 
LANDLORD:
 
JEFFERSON MILL PROJECT I LLC, a Georgia limited liability company
[Missing Graphic Reference]

 
By: C/W Jefferson Mill, LLC a Georgia limited liability company, its sole member

 

[Missing Graphic Reference]
A. LaHtte

enior Vice President

COUSINS (for purposes of Section 5.07 only):

CREC PROPERTY HOLDINGS LLC, a Delaware limited liability company
 
[Missing Graphic Reference]
By: Cousins Real Estate Corporation, a Georgia corporation, its sole member
[Missing Graphic Reference]



 
Title:

 
 

--------------------------------------------------------------------------------

 


 
TENANT:
     
SYX DISTRIBUTION INC.
By:' Name:                                                           
Title:
                       
Attest:                                         
Name:                                                                        
Title:                                                                        



 
 
(CORPORATE SEAL)

 



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT "A" Leased Premises

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT "A-1"
 
Park Site Plan

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B" Scope of Work

 
 

--------------------------------------------------------------------------------

 
EXHIBIT "B-IA"




Landlord's Work not funded from the Allowance
 
1.
Construction of an additional 361 parking spaces and the required entrances (the
"Parking Lot"),

 
 
as proximately outlined on the site plan dated January 9, 2010 prepared by TDK
Engineers, (the final Parking Lot configuration shall be set forth in the
Approved Plans to be attached to the Lease as Exhibit "B-3".

 
2,
Clearing a set-back line of 200 feet, more or less, on the Cousins Parcel
adjacent to Hog

 
 
Mountain Road, and 300 feet more or less on the Leased Premises as shown on
Exhibit "B-1A".


 
 

--------------------------------------------------------------------------------

 
EXHIBIT "B-IA"




CLEARING LIMITS

 
 

--------------------------------------------------------------------------------

 



 
F:X11113IT "B-2"
 
APPROVED PLANS
(A list of Approved Plans is to be attached on or before April 22, 2010,
and initialed by Landlord and Tenant)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
 
COMMENCEMENT DATE CERTIFICATE
 
Tenant:
 
Landlord:
 
Date Lease Signed:                                      
 
Address of Leased Premises:
 
located at
 
Commencement Date: Expiration Date:
The above described premises are accepted by Tenant as suitable for the purpose
for which they were let. The above described lease term commences and expires on
the dates set forth above. Tenant acknowledges that it has received form
Landlordnumber of keys to the Leased Premises. It is
 
understood that there is a punch list which will be completed after move-in and
will be an exhibit to the Tenant Estoppel.
 


 
TENANT
 
(Type Name of Tenant)
 
By:
(Signature)


LANDLORD
 
(Type Name of Landlord)
 
By:
(Signature)
 
(Type Name and Title) (Type Name and Title)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D" Cousins Parcel
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "E"
Intentionally Omitted

 
 

--------------------------------------------------------------------------------

 

EXHIBIT' "F"
 
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
 
RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:
 
 
Attn:
 
Loan No.
 
SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
 
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
 
(Lease To Security Deed)
 
 
NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT.

 
THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL, NI
1ORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is made DATE OF DOCUMENTS
by and between BORROWER NAME, a ("Owner"), NAME OF TENANT HERE ("Tenant") and
NAME OF LENDER HERE
 
("Lender").
 
RECITALS
 
A.  
Pursuant to the terms and provisions of a lease between Owner and Tenant dated
DATE OF LEASE HERE ("Lease"), Owner, as "Landlord", leased to Tenant certain
premises within the property described on Exhibit A attached hereto and
incorporated herein by this reference (which property, together with all
improvements now or hereafter located on the property, is defined as the
"Property").

 
B.  
Owner has executed, or proposes to execute, a deed to secure debt with absolute
assignment of leases and rents, security agreement and fixture filing ("Security
Deed") securing, among other things, a promissory note ("Note") in the principal
sum of LOAN AMOUNT AND NO/100THS DOLLARS ($LOAN AMOUNT), dated DATE OF
DOCUMENTS, in favor of Lender, which Note is payable with interest and upon the
terms and conditions described therein ("Loan"). The Security Deed is to be
recorded concurrently herewith.


 



 
 

--------------------------------------------------------------------------------

 



 
C.  
As a condition to making the Loan secured by the Security Deed, Lender requires
that the Security Deed be unconditionally and at all times remain a lien on the
Property, prior and superior to all the rights of Tenant under the Lease and
that the Tenant specifically and unconditionally subordinate the Lease to the
lien of the Security Deed.

 
D.  
Owner and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

 
NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Tenant hereby agree for the benefit of Lender as follows:
 
1.             
SUBORDINATION. Owner and Tenant hereby agree that:

 
Prior Lien. The Security Deed securing the Note in favor of Lender, and any
modifications, renewals or extensions thereof, will unconditionally be and at
all times remain a lien on the Property prior and superior to the Lease;
 
1.2Subordination. Lender would not make the Loan without this agreement to
subordinate; and
 
 
1.3 Whole Agreement. This Agreement constitutes the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the
Security Deed and will supersede and cancel, but only insofar as would affect
the priority between the Security Deed and the Lease, any prior agreements as to
such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

 
AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:
 
 
1.4 Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Security Deed or any loan agreements with respect to the Property, is under no
obligation or duty to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements will not defeat this
agreement to subordinate in whole or in part;

 
 
1.5 Waiver, Relinquishment and Subordination. Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant's right,
title and interest in and to the Property to the lien of the Security Deed and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.

 
2.             
ASSIGNMENT. Tenant acknowledges and consents to the assignment of the Lease by
Owner in favor of Lender. ESTOPPEL. Tenant acknowledges and represents that:

 
 
3.1 Lease Effective. The Lease has been duly executed and delivered by Tenant
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no modifications or additions to the Lease, written or oral;

 
 
3.2 No Default. To the best of Tenant's knowledge, as of the date hereof: (i)
there exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;


 
 

--------------------------------------------------------------------------------

 

 
3.3
Entire Agreement. The Lease constitutes the entire agreement between Owner and
Tenant with respect to the

 
Property and Tenant claims no rights with respect to the Property other than as
set forth in the Lease; and

 
3.4            No Prepaid Rent. No deposits or prepayments of rent have been
made in connection with the Lease, except
as follows: (if none, state
''None")                                                                                                          
 
4.
ADDITIONAL AGREEMENTS. Tenant covenants and agrees that, during all such times
as Lender is the

 
 
Beneficiary or Grantee under the Security Deed:

 
 
4.1 Modification, Termination and Cancellation. Tenant will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Lender's prior written consent and will not make any payment to
Owner in consideration of any modification, termination or cancellation of the
Iease (in whole or in part) without Lender's prior written consent;

 
 
4.2 Notice of Default. Tenant will notify Lender in writing concurrently with
any notice given to Owner of any default by Owner under the Lease, and Tenant
agrees that Lender has the right (but not the obligation) to cure any breach or
default specified in such notice within the time periods set forth below and
Tenant will not declare a default of the Lease, as to Lender, if Lender cures
such default within fifteen (15) days from and after the expiration of the time
period provided in the Lease for the cure thereof by Owner; provided, however,
that if such default cannot with diligence be cured by Lender within such
fifteen (15) day period, the commencement of action by Lender within such
fifteen (15) day period to remedy the same will be deemed sufficient so long as
Lender pursues such cure with diligence;

 
 
4.3
No Advance Rents. Tenant will make no payments or prepayments of rent more than
one (1) month in

 
 
advance of the time when the same become due under the Lease; and

 
 
4.4 Assignment of Rents. Upon receipt by Tenant of written notice from Lender
that Lender has elected to terminate the license granted to Owner to collect
rents, as provided in the Security Deed, and directing the payment of rents by
Tenant to Lender, Tenant shall comply with such direction to pay and shall not
be required to determine whether Owner is in default under the Loan and/or the
Security Deed.

 
ATTORNMENT. In the event of a foreclosure under the Security Deed, Tenant agrees
for the benefit of Lender (including for this purpose any transferee of Lender
or any transferee of Owner's title in and to the Property by Lender's exercise
of the remedy of sale by foreclosure under the Security Deed) as follows:
 
 
5.1
Payment of Rent. Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to

 
 
the terms of the Lease for the duration of the term of the Lease;

 
 
5.2 Continuation of Performance. Tenant shall be bound to Lender in accordance
with all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attomment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Owner's interest in the Lease and giving written
notice thereof to Tenant;

 
 
5.3 No Offset. Lender will not be liable for the return of any sums which Tenant
may have paid to Owner under the Lease as and for security deposits, advance
rentals or otherwise, except to the extent that such sums are actually delivered
by Owner to Lender; and

 
 
5.4 Subsequent Transfer. If Lender, by succeeding to the interest of Owner under
the Lease, should become obligated to perform the covenants of Owner thereunder,
then, upon any further transfer of Owner's interest by Lender, all of such
obligations shall terminate as to Lender.


 



 
 

--------------------------------------------------------------------------------

 



 
6.             
NON-DISTURBANCE. In the event of a foreclosure under the Security Deed, so long
as there then exists no breach, default, or event of default on the part of
Tenant under the Lease beyond any period for cure by Tenant thereunder, Lender
agrees for itself and its successors and assigns that the rights and interests
of Tenant under the Lease will not be extinguished or terminated by reason of
such foreclosure, but rather the Lease will continue in full force and effect
and Lender shall recognize and accept Tenant as tenant under the Lease subject
to the terms and provisions of the Lease except as modified by this Agreement.

 
7.            MISCELLANEOUS.

 
 
7.1
Heirs, Successors, Assigns and Transferees. The covenants herein will be binding
upon, and inure to the

 
 
benefit of, the heirs, successors and assigns of the parties hereto; and

 
 
 7.2 Notices. All notices or other communications required or permitted to be
given pursuant to the provisions hereof will be deemed served upon delivery or,
if mailed, upon the first to occur of receipt or the expiration of three (3)
days after deposit in United States Postal Service, certified mail, postage
prepaid and addressed to the address of Lessee or Lender appearing below:

 
"OWNER" "LENDER"
 
BORROWER NAME, a STREET ADDRESS CITY, STATE ZIP
 
LENDER NAME STREET ADDRESS CITY, STATE ZIP
         
Attn:
Loan No.
                           



 
""TENANT"
 
NAME OF TENANT HERE
TENANTS ADDRESS (STACKED) HERE
 
provided, however, any party will have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and
 
 
 7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original and all of which together will
constitute and be construed as one and the same instrument; and

 
 
 7.4 Remedies Cumulative. All rights of Lender herein to collect rents on behalf
of Owner under the Lease are cumulative and are in addition to any and all other
rights and remedies provided by law and by other agreements between Lender and
Owner or others; and

 
 
7.5
Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be

 
 
construed as part of this Agreement or in any way limiting or applying the
provisions hereof.

 
8.
INCORPORATION. Exhibit A and Lease Guarantor's Consent are attached hereto and
incorporated herein by this

 
 
reference.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 
 

--------------------------------------------------------------------------------

 



 
NOTICE:THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A
PORTION OF WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF
THE LAND.
 
IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR Al I'ORNEYS WITH RESPECT HERETO.
 
Signed, sealed and delivered in the presence of: "OWNER"
 
BORROWER NAME,
Witness                                                                                a
 

 
By:                                                                               
Name:                                                                               
Title:                                                                               
Notary Public
My Commission Expires:
(NOTARIAL SEAL)



 


 
Signed, sealed and delivered in the presence of:
 
 
Witness
 
Notary Public
My Commission
Expires:                                                              
(NOTARIAL SEAL)


 
"LENDER"
 
LENDER NAME, a
 
By:                                                                         
Name:                                                                         
Title:                                                                         


 
 
 

--------------------------------------------------------------------------------

 



 
Signed, sealed and delivered in the presence of: "TENANT"
 


 
Witness
 
Notary Public
My Commission
Expires:                                                               
(NOTARIAL SEAL)


TENANT NAME, a
 
By:                                                                        
Name:                                                                        
Title:                                                                        


 
 

--------------------------------------------------------------------------------

 



 
LEASE GUARANTOR'S CONSENT
 
The undersigned ("Lease Guarantor") consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the lease guaranty ("Lease Guaranty") dated DATE
OF LEASE GUARANTY HERE. Lease Guarantor further reaffirms that its obligations
under the Lease Guaranty are separate and distinct from Tenant's obligations.
 
AGREED:
 
Signed, sealed and delivered in the presence of: "LEASE GUARANTOR"
 
LEASE GUARANTOR SIGNATURE BLOCK HERE
 
Witness
 
 
Notary Public
 
My Commission
Expires:                                                                         
 
(NOTARIAL SEAL)

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of DATE OF
DOCUMENTS, executed by BORROWER NAME, a general partnership as "Owner", NAME OF
TENANT HERE, as "Tenant", and NAME OF LENDER HERE, as "Lender".
 
All that certain real property located in the County of Fulton, State of
Georgia, described as follows:
 
APN

 
 

--------------------------------------------------------------------------------

 
DESCR I ION OF PROPERTY

EXHIBIT "G"
 
GUARANTY
 
In consideration of, and as an inducement for the granting, execution and
delivery of the foregoing Lease Agreement, dated, 2010 (the "Lease"), by
JEFFERSON MILL
 
PROJECT I LLC, landlord therein named ("Landlord", which term will be deemed to
include the named Landlord, its successors and assigns), to SYX DISTRIBUTION,
INC., tenant therein named ("Tenant", which term will be deemed to include the
named Tenant and its successors and assigns), and in further consideration of
the sum of One Dollar ($1.00) and other good and valuable consideration paid by
Landlord to the undersigned, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, SYSTEMAX INC., ("Guarantor", which term will be
deemed to include the named Guarantor and its successors and assigns), does
hereby (jointly and severally if executed by two or more guarantors) guarantee,
absolutely and unconditionally, to Landlord the full and prompt payment of Base
Rental, additional rent and all other charges and sums (including, without
limitation, Landlord's legal expenses and attorney's fees and disbursements)
payable by Tenant under the Lease, and hereby further guarantees the full and
timely performance and observance of all the covenants, terms, conditions and
agreements therein provided to be performed and observed by Tenant; and
Guarantor hereby covenants and agrees to and with Landlord that if default
should at any time be made by Tenant in the payment of any Base Rental,
additional rent or other charges and sums, or if Tenant should default in the
performance and observance of any of the tei4s, covenants and conditions
contained in the Lease, Guarantor shall and will forthwith pay Base Rental,
additional rent and all other charges and sums, to Landlord and any arrears
thereof, and shall and will forthwith faithfully perform and fulfill all of such
terms, covenants and conditions and will forthwith pay to Landlord all direct
costs that may arise in consequence of any default by Tenant under the Lease,
including, without limitation, reasonable attorney's fees and disbursements
incurred by Landlord or caused by any such default or the enforcement of this
Guaranty.
 
This Guaranty is an absolute and unconditional guaranty of payment (and not of
collection) and of performance. The liability of Guarantor is co-extensive with
that of Tenant and also joint and several and this Guaranty will be enforceable
against Guarantor without the necessity of any suit or proceeding on Landlord's
part of any kind or nature whatsoever against Tenant and without the necessity
of any notice of non-payment, non-performance or non-observance or of any notice
of acceptance of this Guaranty or of any other notice or demand to which
Guarantor might otherwise be entitled, all of which Guarantor hereby expressly
waives. Guarantor hereby expressly agrees that the validity of this Guaranty and
the obligations of Guarantor hereunder will in no way be terminated, affected,
diminished or impaired by reason of (a) the assertion or the failure to assert
by Landlord against Tenant of any of the rights or remedies reserved by Landlord
pursuant to the terms, covenants and conditions of the Lease, or (b) any
non-liability of Tenant under the Lease, whether by insolvency, discharge in
bankruptcy, or any other defect or defense which may now or hereafter exist in
favor of Tenant.
 
This Guaranty is a continuing guaranty, and the liability of Guarantor hereunder
will in no way be affected, modified or diminished by reason of (a) any
assignment, renewal, modification, amendment or extension of the Lease, or (b)
any modification or waiver of or change in any of the terms, covenants and
conditions of the Lease by Landlord and Tenant, or (c) any extension of time
that may be granted by Landlord to Tenant, or (d) any consent, release,
indulgence or other action, inaction or omission under or in respect of the
Lease, or (e) any dealings or transactions or matter or thing occurring between
Landlord and Tenant, or (f) any bankruptcy, insolvency, reorganization,
liquidation, arrangement, assignment for the benefit of creditors, receivership,
trusteeship or similar proceeding affecting Tenant, whether or not

 
 
 

--------------------------------------------------------------------------------

 



 
notice thereof is given to Guarantor. Guarantor expressly waives the right to
require Landlord to take action against Tenant as provided for in Official Code
of Georgia Annotated Section 10-7-24 (Michie 1981, as amended or hereafter
amended).
 
Should Landlord be obligated by any bankruptcy or other law to repay to Tenant
or to Guarantor or to any trustee, receiver or other representative of either of
them, any amounts previously paid, this Guaranty will be reinstated in the
amount of such repayments. Landlord will not be required to litigate or
otherwise dispute its obligations to make such repayments if it in good faith
believes that such obligation exists.
 
In the event of the rejection or disaffirmance of the Lease by Tenant or
Tenant's receiver or trustee pursuant to the United States Bankruptcy Code or
any other law affecting creditors' rights, Guarantor shall, and does hereby
(without the necessity of any further agreement or act), assume all obligations
and liabilities of Tenant under or arising out of the Lease, to the same extent
as if Guarantor had been originally named the Tenant under the Lease and there
had been no such rejection or disaffirmance. At the request of Landlord upon or
after such rejection or disaffirmance, Guarantor shall confirm such assumption
in writing. Upon such assumption, Guarantor will succeed to all rights of Tenant
under the Lease and will be entitled to a new lease on all of the terms and
conditions of the Lease with respect to the remaining Lease Term (to the extent
permitted by law). Guarantor shall execute and deliver such documents as
Landlord may from time to time reasonably require to evidence such assumption
and succession.
 
No delay on the part of Landlord in exercising any right, power or privilege
under this Guaranty or failure to exercise the same will operate as a waiver of
or otherwise affect any such right, power or privilege, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
No waiver or modification of any provision of this Guaranty nor any termination
of this Guaranty will be effective unless in writing, signed by Landlord; nor
will any such waiver be applicable except in the specific instance for which
given.
 
All of Landlord's rights and remedies under the Lease and under this Guaranty,
now or hereafter existing at law or in equity or by statute or otherwise, are
intended to be distinct, separate and cumulative and no exercise or partial
exercise of any such right or remedy therein or herein mentioned is intended to
be in exclusion of or a waiver of any of the others.
 
Guarantor agrees that whenever at any time or from time to time Guarantor makes
any payment to Landlord or performs or fulfills any term, covenant or condition
hereunder on account of the liability of Guarantor hereunder, Guarantor will
notify Landlord in writing that such payment or performance, as the case may be,
is for such purpose. No such payment or performance by Guarantor pursuant to any
provision hereof will entitle Guarantor by subrogation or otherwise to the
rights of Landlord to any payment by Tenant or out of the property of Tenant,
except after payment of all sums or fulfillment of all covenants, terms,
conditions or agreements to be paid or performed by Tenant.
 
Guarantor agrees that it will, at any time and from time to time, within ten
(10) business days following written request by Landlord, execute, acknowledge
and deliver to Landlord a statement certifying that this Guaranty is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified and stating such modification).
Guarantor agrees that such certificate may be relied on by anyone holding or
proposing to acquire any

 
 

--------------------------------------------------------------------------------

 



 
interest in the Building (as defined in the Lease) from or through Landlord or
by any mortgagee (a defined in the Lease) or prospective mortgagee or lessor of
the Building or of any interest therein.
 
Without regard to principles of conflicts of laws, the validity, interpretation,
performance and enforcement of this Guaranty will be governed by and construed
in accordance with the internal laws of the State of Georgia. Guarantor hereby
submits to the non-exclusive personal jurisdiction in the State of Georgia, the
courts thereof and the United States District Courts sitting therein, for the
enforcement of this Guaranty, and Guarantor hereby waives any and all personal
rights under the law of any jurisdiction to object on any basis (including,
without limitation, inconvenience of forum) to jurisdiction or venue within the
State of Georgia for the purpose of litigation to enforce this Guaranty.
 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty thisday of

 
 
2010.

 
GUARANTOR(S): SYSTEMAX INC.
 
Its:
 
By:
 
 
Attest: X
Its:
 
Address:
 
 
Federal Identification Number:' -

 
 
 

--------------------------------------------------------------------------------

 

SECRETARY'S CERTIFICATE
 
 
The undersigned hereby certifies that he is
the                                                                                      
Secretary of Guarantor, and as
 
such has knowledge of the facts stated in this Certificate, that the foregoing
Guaranty was executed and delivered by Guarantor pursuant to due authorization
of the Board of Directors of Guarantor, and that the officers of the corporation
who signed the Guaranty on behalf of the corporation were the then incumbents of
the offices set forth under their respective names, and as such officers were
duly authorized to execute said Guaranty on behalf of the Guarantor.
 
DATED this  4 1-  day of                                              , 20 .
 
Secreta
 
(CORPORATE SEAL)

 
 

--------------------------------------------------------------------------------

 
EXHIBIT "1"




Schedule of Critical Dates

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT "1"






 
After recording, please return to:
 
 
STATE OF GEORGIA
 
COUNTY OF FORSYTH
 
PARCEL RESTRICTION AGREEMENT
 
THIS PARCEL RESTRICTION AGREEMENT (this "Agreement") is made and entered into
effective April , 2010, (the "Effective Date"), by and between CREC PROPERTY
HOLDINGS, LLC, a Delaware limited liability company ("CREC") and SYX
DISTRIBUTION, INC. ("SYX").
 
WITNESSETH:
 
WHEREAS, CREC is the owner of the "CREC Parcel" described on Exhibit "A"
attached hereto and incorporated herein by this reference ; and
 
WHEREAS, SYX is the "Tenant" pursuant to that certain Industrial Net Lease
Agreement dated March , 2010 (the "SYX Lease") for the "Leased Premises"
commonly known as 235 Hog Mountain Road, Jefferson, Georgia as such Leased
Premises is more particularly described on Exhibit "B" attached hereto and
incorporated herein; and
 
WHEREAS, CREC desires to place certain restrictive covenants on the use of the
CREC Parcel for the benefit of SYX as provided herein.
 
NOW, THEREFORE, in consideration of TEN DOLLARS ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by CREC and SYX, intending to be legally bound hereby, agree
as follows:
 
1.Definitions. The following words and terms used or referred to in this
Agreement
 
 
or any amendment or modification hereof shall have the following meanings:
 
"SYX Restricted Use" shall mean the use on any portion of the CREC Parcel for
(i) the sale, installment sale, rental and/or repair of computer equipment or
consumer electronics and appliances, whether powered by electricity, battery,
solar power, including but not limited to, desktop or laptop computers, computer
monitors, computer keyboards, computer components, music listening devices,
televisions, video and photographic equipment, cell phones and
telecommunications equipment, computer games, software, and DVDs, and those new
and additional products created by evolving technologies related to the
foregoing categories; or (ii) any of the following uses: (1) a manufacturing
plant, amusement park or game parlor, billiards

 
 

--------------------------------------------------------------------------------

 



 
parlor, provided that an adult entertainment facility such as Dave & Buster's or
Jillian's or a children's entertainment facility such as Chuck E. Cheese's,
shall not be prohibited, nor shall any restaurant be prohibited from offering
limited gaming (video or otherwise) as an incidental use; (2) automobile racing
track; (3) coin-operated laundry: (4) funeral parlor; (5), off-track betting
establishment, provided that any sale of state sponsored lottery games, if in
accordance with state law, shall not be prohibited; (6) flea market, provided
that antique shops and second-hand shops shall not be prohibited; (7) massage
parlor or tattoo parlor, provided that day spas, salons, nail spas and upscale
massage uses (such as Massage Heights or Massage Envy) shall not be prohibited;
(8) adult book store, adult movie parlor or other sexually oriented shop,
provided that a bona fide bookstore selling new or used books which may have
some explicit material as an incidental offering typical to bookstores such as
Barnes and Noble or Borders, shall not be prohibited; and (9) nightclub,
discotheque, cocktail lounge, bar or tavern or similar type of establishments,
provided that this shall not prohibit any restaurant which offers alcohol as an
incidental use (not to exceed 50% of gross sales from such restaurant).
Notwithstanding anything to the contrary set forth herein, the foregoing
restrictions in clauses (c)(i) and (c)(ii) shall not be deemed to prohibit or
restrict any drugstore such as those typically operated under the tradenames
"CVS", "Walgreens" or "Rite Aid".
 
"Restriction Period" shall mean the period of time commencing on the date hereof
and continuing until the expiration or termination of the SYX Lease unless
earlier terminated as provided hereinafter.
 
2.             Restricted Use. CREC hereby covenants and agrees that, during the
Restriction Period, no business shall be conducted on the CREC Parcel in
violation of the SYX Restricted Use.
 
3.             Covenant to Respond by SYX. If at any time CREC provides a notice
to SYX under the terms of this Agreement, requesting a response as to whether a
proposed use of the CREC Parcel will violate the terms of the SYX Restricted
Use, SYX will respond to CREC by a notice within twenty (20) days, indicating
whether or not the use proposed by CREC will violate the SYX Restricted Use. A
failure by SYX to respond to CREC within said twenty (20) day period shall be
deemed for all purposes to be a (i) the consent by SYX to the use so proposed by
CREC on the CREC Parcel; and (ii) an acknowledgment by SYX that the use proposed
by CREC does not violate the SYX Restricted Use.
 
4.             No Build Area. CREC hereby covenants and agrees that it will not
construct any improvements during the Restriction Period in the area described
on Exhibit "C" attached hereto and incorporated herein (the "No Build Area"),
except that CREC may construct and place within the No Build Area ground-level
parking lots or parking or driveway areas; monument and directional signage (not
to exceed thirty (30') inches in height without Tenant's reasonable approval);
site lighting, and utilities (all in accordance with applicable Jackson County
codes); and landscaping. Tenant shall have the right to conduct all landscaping
activities in the No-Build Area.
 
5.            View Corridor. CREC hereby covenants and agrees during the
Restriction Period that it will not construct or permit to be constructed any
improvements or structures in the area labeled as "View Corridor" as shown on
Exhibit "D", attached hereto and by this reference

 
 

--------------------------------------------------------------------------------

 



 
incorporated herein, that will block the view from Interstate 85 of any
identification sign on Syx's building.
 
6.            Covenant Running with the Land; Successors and Assigns. CREC and
SYX hereby agree that the covenants set forth in this Agreement shall be deemed
to be covenants running with the title to the CREC Parcel, which covenants shall
remain in full force and effect and be binding upon the CREC Parcel owner and
its successors-in-title and which shall inure to the benefit of SYX and their
successors-in-interest during the Restriction Period.
 
7.            Constructive Notice and Acceptance. Every person or entity which
now has or hereafter acquires any right, title, estate or interest in or to the
CREC Parcel is and shall conclusively be deemed to have consented and agreed to
and be bound by the covenants and agreements contained, whether or not any
reference to this Agreement is contained in the instrument by which such person
or entity acquires its interest.
 
8.            Enforcement. The covenant set forth in this Agreement is made
solely for the benefit of SYX, and shall not be enforceable by any party other
than SYX. SYX shall have the right to grant waivers or variances on a case by
case basis, but no such waiver or variance shall be effective unless the same
shall be in writing and signed by SYX. Any failure to enforce any covenants
contained herein shall in no event be deemed to be a waiver of the right to do
so thereafter.
 
9.            Amendments. This Agreement may be modified or amended only by the
recordation with the Clerk of the Superior Court, Jackson County, Georgia, of a
written instrument setting forth such modification or amendment and executed by
the owner of the CREC Parcel and SYX.
 
10. Notices. Unless otherwise specified in this Agreement, all notices, requests
or other communications that any party may desire or be required to give
hereunder shall be in writing and shall be given by hand, or by depositing the
same in the United States mail, first class postage prepaid, certified mail,
return receipt requested, or by a recognized overnight courier service providing
confirmation of delivery, and addressed as follows:
 
 
If to CREC:
CREC Property Holdings, LLC

 
 
191 Peachtree Street

Suite 3600
Atlanta, Georgia 30303-1740 Attn: Corporate Secretary
 
If to SYX: SYX Distribution, Inc.
11 Harbor Park Drive
Port Washington, NY 11050 Attn:
 
or such other address as either party may from time to time specify in writing
to the other. All notices given pursuant to this Paragraph 10 shall be deemed to
have been given (i) if delivered

 
 

--------------------------------------------------------------------------------

 



 
by hand on the date of delivery or on the date delivery was refused by the
addressee, or (ii) if delivered by the United States mail or by overnight
courier on the date of delivery as established by the return receipt or courier
service confirmation (or the date on which the return receipt or courier service
confirms that acceptance of delivery was refused by the addressee).
 
11. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia. All rights, powers and
remedies provided herein may be exercised only to the extent that the exercise
thereof does not violate applicable law and shall be limited to the extent
necessary to render this Agreement valid and enforceable. If any term,
provision, covenant or agreement contained herein or the application thereof to
any person or circumstance shall be held to be invalid, illegal or
unenforceable, such holding shall not affect the validity of the remainder of
this Agreement or the application of such term, provision, covenant or agreement
to persons or circumstances other than those to which it is held invalid or
unenforceable. Exhibit "A", Exhibit "B", Exhibit "C" and Exhibit "D" are hereby
incorporated into this Agreement and made a part hereof by reference thereto.
 
[signatures on following page]

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.
 
"CREC"
 


 
Signed, sealed and delivered in the presence of:
 
 
Witness
 
Notary Public


CREC PROPERTY HOLDINGS, LLC, a Delaware limited liability company
 
By:           Cousins Real Estate Corporation, a Georgia
 
corporation, its sole member
 
By:                                                     
Its:                                                     
 


 
My commission expires: [CORPORATE E SEAL]
 
[NOTARY SEAL]
 
"SYX"
 


 
Signed, sealed and delivered in the presence of:
 
Witness


SYX DISTRIBUTION, INC., a
 
 corporation
 
By:                                                     
Its:                                                     
Notary Public
 
My commission
expires:                                                                                                         [CORPORATE
SEAL]
 
[NOTARY SEAL]

 
 

--------------------------------------------------------------------------------

 



 


Exhibit "A" CREC Parcel


 
 

--------------------------------------------------------------------------------

 
Exhibit "B"






 
Leased Premises

2162575v4



 
 

--------------------------------------------------------------------------------

 
Exhibit "B"






 


Exhibit "C" No Build Area


 
 

--------------------------------------------------------------------------------

 

[Missing Graphic Reference]

Exhibit "D"

View Corridor

2162575v4




 
 

--------------------------------------------------------------------------------

 
